            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 1 of 89




 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   Christine A. Varney (pro hac vice pending)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice pending)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice pending)
     gbornstein@cravath.com
 8   Timothy G. Cameron (pro hac vice)
     tcameron@cravath.com
 9   Yonatan Even (pro hac vice pending)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   Justin C. Clarke (pro hac vice)
     jcclarke@cravath.com
12   M. Brent Byars (pro hac vice pending)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15   Facsimile: (212) 474-3700
16   Attorneys for Plaintiff Epic Games, Inc.
17                            UNITED STATES DISTRICT COURT
18                       NORTHERN DISTRICT OF CALIFORNIA
19
20   EPIC GAMES, INC., a Maryland
21   Corporation,
22                                   Plaintiff,    Case No. ___________________
23                                                 3:20-CV-05671-JD
                         v.
24
     GOOGLE LLC; GOOGLE IRELAND
25   LIMITED; GOOGLE COMMERCE                     FIRST AMENDED COMPLAINT
26   LIMITED; GOOGLE ASIA PACIFIC                 FOR INJUNCTIVE RELIEF
     PTE. LIMITED; and GOOGLE
27   PAYMENT CORP.,
28
     Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 2 of 89




 1                       Defendants.

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
               Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 3 of 89




 1                                                TABLE OF CONTENTS

 2   PRELIMINARY STATEMENT ..................................................................................... 1

 3   PARTIES.................................................................................................................... 1013

 4   JURISDICTION AND VENUE ................................................................................ 1115

 5   INTRADISTRICT ASSIGNMENT .......................................................................... 1317

 6   RELEVANT FACTS ................................................................................................. 1317

 7   I.       Google Dominates the Merchant Market for Mobile Operating Systems. ..... 1317

 8            A.       The Merchant Market for Mobile Operating Systems .......................... 1417

 9                     i.        Product Market Definition .......................................................... 1417

10                     ii.       Geographic Market Definition .................................................... 1619

11            B.       Google’s Monopoly Power in the Merchant Market for Mobile OSs .. 1620

12   II.      Google Unlawfully Maintains a Monopoly in the Android Mobile App

13            Distribution Market. ........................................................................................ 1923

14            A.       The Android App Distribution Market ................................................. 2025

15                     i.        Product Market Definition .......................................................... 2025
16                     ii.       Geographic Market Definition .................................................... 2226
17            B.       Google’s Monopoly Power in the Android App Distribution Market .. 2227
18            C.       Google’s Anti-Competitive Conduct Concerning the Android App
19                     Distribution Market ............................................................................... 2633
20                     i.        Google’s Conduct Toward OEMs 26 and Mobile Network
21                               Operators ....................................................................................... 33
22                     ii.       Google’s Conduct Toward App Distributors and Developers.... 2847
23                     iii.      Google’s Conduct Toward Consumers ....................................... 3050
24            D.       Anti-Competitive Effects in the Android App Distribution Market ..... 3555
25   III.     Google Unlawfully Acquired and Maintains a Monopoly in the Android In-
26            App Payment Processing Market. ................................................................... 3657
27            A.       The Android In-App Payment Processing Market ................................ 3757
28                     i.        Product Market Definition .......................................................... 3757
           Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 4 of 89




 1                  ii.      Geographic Market Definition .................................................... 3959

 2         B.       Google’s Monopoly Power in the Android In-App Payment

 3                  Processing Market ................................................................................. 3959

 4         C.       Google’s Anti-Competitive Conduct Concerning the Android In-App

 5                  Payment Processing Market .................................................................. 4060

 6         D.       Anti-Competitive Effects in the Android In-App Payment Processing

 7                  Market.................................................................................................... 4162

 8   COUNT 1: Sherman Act § 2 (Unlawful Monopoly Maintenance in the Android

 9         App Distribution Market) ................................................................................ 4363

10   COUNT 2: Sherman Act § 1 (Unreasonable restraints of trade concerning

11         Android App Distribution Market: OEMs) .................................................... 4464

12   COUNT 3: Sherman Act § 1 (Unreasonable restraints of trade concerning

13         Android App Distribution Market: DDADeveloper Distribution

14         Agreement) ..................................................................................................... 4566

15   COUNT 4: Sherman Act § 2 (Unlawful Monopolization and Monopoly
16         Maintenance in the Android In-App Payment Processing Market) ............... 4667
17   COUNT 5: Sherman Act § 1 (Unreasonable restraints of trade concerning
18         Android In-App Payment Processing Market: Developer Distribution
19         Agreement) ..................................................................................................... 4768
20   COUNT 6: Sherman Act § 1 (Tying Google Play Store to Google Play Billing)... 4970
21   COUNT 7: California Cartwright Act (Unreasonable restraints of trade in
22         Android App Distribution Market: OEMs) .................................................... 5071
23   COUNT 8: California Cartwright Act (Unreasonable restraints of trade in
24         Android App Distribution Market: Developer Distribution Agreement) .... 5173
25   COUNT 9: California Cartwright Act (Unreasonable restraints of trade in
26         Android In-App Payment Processing Market: Developer Distribution
27         Agreement) ..................................................................................................... 5375
28
              Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 5 of 89




 1   COUNT 10: California Cartwright Act (Tying Google Play Store to Google Play

 2           Billing) ............................................................................................................. 5577

 3   COUNT 11: California Unfair Competition Law ..................................................... 5879

 4   PRAYER FOR RELIEF ............................................................................................ 5980

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 6 of 89




 1                 On the basis of documents produced to date by Defendants Google
 2   LLC, Google Ireland Limited, Google Commerce Limited, Google Asia Pacific Pte.
 3   Limited, and Google Payment Corp. (collectively, “Google”), it is clear that very
 4   carefully phrased arguments in Google’s pending motion to dismiss give a
 5   misleading picture of the full scope of Google’s anticompetitive conduct.
 6   Accordingly, although Plaintiff Epic Games, Inc. (“Epic”) believes its initial
 7   Complaint was more than sufficient, it hereby alleges, by its undersigned counsel,
 8   allegesas a First Amended Complaint, with knowledge with respect to its own acts
 9   and on information and belief as to other matters, as follows:
10                                PRELIMINARY STATEMENT
11                 1.    In 1998, Google was founded as an exciting young company with a
12   unique motto: “Don’t Be Evil”. Google’s Code of Conduct explained that this
13   admonishment was about “how we serve our users” and “much more than that . . . it’s
14   also about doing the right thing more generally”.1 Twenty-two years later, Google has
15   relegated its motto to nearly an afterthought, and is using its size to do evil upon
16   competitors, innovators, customers, and users in a slew of markets it has grown to
17   monopolize. This case is about doing the right thing in one important area, the Android
18   mobile ecosystem, where Google unlawfully maintains monopolies in multiple related
19   markets and engages in unlawful restraints of trade, denying consumers the freedom
20   to enjoy their mobile devices—freedom that Google always promised Android users
21   would have.
22                 2.    Google acquired the Android mobile operating system more than a
23   decade ago, promising repeatedly over time that Android would be the basis for an
24   “open” ecosystem in which industry participants could freely innovate and compete
25
26
27     1
          Kate Conger, Google Removes ‘Don’t Be Evil’ Clause from Its Code of Conduct, Gizmodo (May
28   18, 2018), https://gizmodo.com/google-removes-nearly-all-mentions-of-dont-be-evil-from-
     1826153393.

     First Amended Complaint for Injunctive Relief   1
             Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 7 of 89




 1   without unnecessary restrictions. 2 Google’s CEO, Sundar Pichai, represented in 2014
 2   that Android “is one of the most open systems that I’ve ever seen”.3 And Andy Rubin,
 3   an Android founder who is described by some as the “Father of Android”, said when he
 4   departed Google in 2013 that “at its core, Android has always been about openness”.4
 5   Since then, Google has changed its course of conduct, deliberately and systematically
 6   closedclosing the Android ecosystem to competition, breaking the promises it made.
 7   Google’s anti-competitive conduct has now been condemned by regulators the world
 8   over.
 9                 3.      Epic brings claims under Sections 1 and 2 of the Sherman Act and
10   under California law to end Google’s unlawful monopolization and anti-competitive
11   restraints in two separate markets: (1) the market for the distribution of mobile apps to
12   Android users and (2) the market for payment processing paymentssolutions for digital
13   content within Android mobile apps. Epic seeks to end Google’s unfair, monopolistic
14   and anti-competitive actions in each of these markets, which harm device makers, app
15   developers, app distributors, payment processors, and consumers.
16                 4.      Epic does not seek monetary compensation from this Court for
17   the injuries it has suffered. Epic likewise does not seek a side deal or favorable
18   treatment from Google for itself. Instead, Epic seeks injunctive relief that would
19
20     2
           See, e.g., Google Blog, News and notes from Android team, The Benefits & Importance of
     Compatibility, (Sept. 14, 2012), https://android.googleblog.com/2012/09/the-benefits-importance-of-
21   compatibility.html (“We built Android to be an open source mobile platform freely available to anyone
     wishing to use it . . . . This openness allows device manufacturers to customize Android and enable
22   new user experiences, driving innovation and consumer choice.”); Stuart Dredge, Google’s Sundar
     Pichai on wearable tech: ‘We’re just scratching the surface’, The Guardian (Mar. 9, 2014),
23   https://www.theguardian.com/technology/2014/mar/09/google-sundar-pichai-android-chrome-sxsw
     (“Android is one of the most open systems that I’ve ever seen”); Andy Rubin, Andy Rubin’s Email to
24   Android Partners, The Wall Street Journal (Mar. 13, 2013), available at
     https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-partners/?mod=WSJBlog (“At
25   its core, Android has always been about openness”).
         3
26         Stuart Dredge, Google’s Sundar Pichai on wearable tech: ‘We’re just scratching the surface’, The
     Guardian (Mar. 9, 2014), https://www.theguardian.com/technology/2014/mar/09/google-sundar-
27   pichai-android-chrome-sxsw.
         4
           Andy Rubin, Andy Rubin’s Email to Android Partners, The Wall Street Journal (Mar. 13, 2013),
28   available at https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-
     partners/?mod=WSJBlog.

     First Amended Complaint for Injunctive Relief      2
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 8 of 89




 1   delivermake good on Google’s broken promise: an open, competitive Android
 2   ecosystem for all users and industry participants. Such injunctive relief is sorely
 3   needed.
 4                5.     Google has eliminated competition in the distribution of Android
 5   apps using myriad contractual and technical barriers. Google’s actions force app
 6   developers and consumers into Google’s own monopolized “app store”—”—the Google
 7   Play Store. Google has thus installed itself as an unavoidable middleman for app
 8   developers who wish to reach Android users and vice versa. Google uses this monopoly
 9   power to impose a tax that siphons monopoly profits for itself every time an app
10   developer transacts with a consumer for the sale of an app or in-app digital content.
11   And Google further siphons off all user data exchanged in such transactions, to benefit
12   its own app designs and advertising business.
13                6.     The conduct described below shows that Google’s persistent
14   monopoly is the result of deliberate efforts by Google to achieve and maintain it.
15   Not content with the contractual and technical barriers it has carefully constructed
16   to eliminate competition, Google uses its size, influence, power, and money to
17   induce third parties into anticompetitive agreements that further entrench its
18   monopolies. For example, Google has gone so far as to share its monopoly profits
19   with business partners to secure their agreement to fence out competition, has
20   developed a series of internal projects to address the “contagion” it perceived from
21   efforts by Epic and others to offer consumers and developers competitive
22   alternatives, and has even contemplated buying some or all of Epic to squelch this
23   threat.
24                7.     6. If not for Google’s anti-competitive behavior, the Android
25   ecosystem could live up to Google’s promise of open competition, providing Android
26   users and developers with competing app stores that offer more innovation, significantly
27   lower prices, and a choice of payment processors. Such an open system is not hard to
28   imagine. Two decades ago, through the actions of courts and regulators, Microsoft was

     First Amended Complaint for Injunctive Relief   3
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 9 of 89




 1   forced to open up the Windows for PC ecosystem. As a result, PC users have multiple
 2   options for downloading software untoonto their computers, either directly from
 3   developers’ websites or from several competing stores. No single entity controls
 4   thethat ecosystem or imposes a tax on all transactions. And Google, as the developer of
 5   software such as the Chrome browser, is a direct beneficiary of this competitive
 6   landscape. Android users and developers likewise deserve free and fair competition.
 7                                      *      *     *
                  8.     7. In today’s world, virtually all consumers and businesses stay
 8
     connected, informed, and entertained through smart mobile computing devices such as
 9
     smartphones and tablets. Mobile applications (“apps”) are innovative software products
10
     that greatly contribute to those devices’ value. Consumers the world over use smart
11
     mobile devices and mobile apps to video chat with friends, pay bills, stay current with
12
     the news, listen to music, watch videos, play games, and more.
13
                  9.     8. Epic develops and distributes entertainment apps, social
14
     networking and utility applications for personal computers, gaming consoles, and
15
     smart mobile devices. The most popular game Epic currently makes is Fortnite, which
16
     has connectedEpic operates a store for the distribution of personal computer apps,
17
     which it would have expanded to distribute Android apps but for Google’s
18
     conduct. Epic also develops and licenses Unreal Engine, a powerful software suite
19
     available to third-party developers that allows them to create and distribute three-
20
     dimensional and immersive digital content and apps, including Android apps,
21
     movies, and other three-dimensional environments. Google’s practices have
22
     impacted each of Epic’s lines of business.
23
24
25
26
27
28

     First Amended Complaint for Injunctive Relief   4
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 10 of 89




 1                10.    App Development: Epic develops multiple applications,
 2   including Fortnite, Fall Guys and Rocket League, the social networking app
 3   Houseparty, and apps that support Epic’s Unreal Engine, such as Live Link Face,
 4   which enables users to capture facial animation with their mobile phones.
 5
 6
 7
 8
 9
10
11
12
13
14
15                11.    Fortnite is a massive virtual world where hundreds of millions of
16   people in a colorful virtual world where theyconnect, meet, play, talk, compete, dance,
17   or attend concerts and evencultural events. Fortnite Battle Royale offers users
18   competitive gameplay as well as the opportunity to mingle, watch movies, attend
19   concerts or participate in cultural events with friends and other cultural eventsusers.
20   Fortnite Creative Mode allows users to design and build their own experiences
21   within the Fortnite universe.
22                a.     9. Fortnite is free for everyone to download and playexperience,
23   including by playing games, attending events, socializing with friends or creating
24   new content. To generate revenue, Epic offers users various in-app purchases of
25   content for use within the app, such as digital avatars, costumes, dances, concert or
26   movie-themed items, or other cosmetic enhancements.
27
28

     First Amended Complaint for Injunctive Relief   5
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 11 of 89




 1                b.      10. In the first year after Fortnite was released in 2017, the gameit
 2   attracted over 125 million playersusers; in the years since, Fortnite has topped 350400
 3   million playersusers and has become a global cultural phenomenon.
 4
 5
 6
 7
 8
 9
10
11
12
13
14                12.     App Distribution: Epic operates an online app store, the Epic
15   Games Store, which it launched in 2018. Titles available on the Epic Games Store
16   include popular gaming apps (e.g., the Grand Theft Auto franchise) and non-
17   gaming apps (e.g., Spotify, iHeartRadio). The Epic Games Store also distributes at
18   least one third-party app store, itch.io. It offers developers an 88/12 revenue share
19   arrangement for all revenues from the sale of a developer’s games through the
20   Epic Games Store. For in-app purchases, the Epic Games Store provides
21   developers the choice of using the developer’s own payment processor (at no fee) or
22   Epic’s own payment solution, Epic Direct Payment (for a fee equal to a 12% share
23   of sales revenue).
24                13.     Unreal Engine: First launched in 1998, Epic’s Unreal Engine is a
25   powerful, three dimensional environment graphics engine used to build digital
26   three-dimensional environments for multiple uses including architecture projects,
27   film & television production, medical training, and more. Unreal Engine is used to
28

     First Amended Complaint for Injunctive Relief   6
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 12 of 89




 1   create software applications on all major platforms (PC, Mac, Android, iOS, major
 2   gaming consoles and more) and for use in films, television and other fields.
 3                a.     The Unreal Engine’s source code is free to use. For developers
 4   who use Unreal Engine to develop and sell their games or other projects
 5   commercially, Epic typically collects a 5% royalty after the developer reaches $1
 6   million in gross sales. Alternatively, developers can negotiate custom or royalty-
 7   free licenses with Epic.
 8                b.     Unreal Engine powers some of the world’s most popular digital
 9   games, including (in addition to Fortnite) PlayerUnknown’s Battlegrounds (known
10   as “PUBG”), ARK, Gears of War, Borderlands, and Batman: Arkham City.
11                c.     The Unreal Engine is also used far beyond the realm of video
12   games. Unreal Engine received its first Emmy in 2018 for its contribution to
13   televised broadcasts such as the 2018 Winter Olympics, Super Bowl LII, and
14   numerous e-sports tournaments. Since 2016, Unreal Engine has been used in more
15   than 100 film and television productions. For example, The Mandalorian—
16   Disney’s television series in the Star Wars franchise—was filmed on a stage set
17   within a huge oval LED display. The exteriors and interiors—virtually every
18   background and set—were created in Unreal Engine and displayed in real time
19   behind the actors. Similarly, the popular HBO series Westworld turned to Unreal
20   Engine to develop many of its visual effects. Car makers, including Audi and Ford,
21   have used Unreal Engine for a variety of uses including automotive design and
22   engineering, as well as developing digital showrooms in which customers can
23   configure their vehicles with high-fidelity visuals. In aviation, Gulfstream
24   visualizes its jets for its employees and clients. Unreal Engine has even helped
25   brain surgeons train for and perform some of the most intricate and challenging
26   aspects of brain surgeries by allowing for detailed real-time digital anatomy
27   simulations. In total, Unreal Engine boasts a community of 11 million users.
28

     First Amended Complaint for Injunctive Relief   7
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 13 of 89




 1                d.     As noted above, utility apps designed for use with Unreal Engine
 2   are available in the Google Play Store, including, Unreal Match 3 and Action RPG
 3   Game Sample, both of which help developers learn how to use Unreal Engine to
 4   develop their own mobile games.
 5                14.    11. Similar to a PC or a Mac personal computer, smart mobile
 6   devices use an “operating system” or “OS” to provide core device functionality and to
 7   enable the operation of compatible programs. As with PCs, the commercial viability of
 8   an OS for mobile devices (a “mobile OS”) depends on the availability of a large number
 9   of compatible apps that cater to the preferences and needs of users.
10                15.    12. Google controls the most ubiquitous OS used in mobile devices,
11   the Android OS. Android OS is used by billions of users the world over, and boasts
12   nearly 3 million compatible apps.
13                16.    13. Android is the only commercially viable OS that is widely
14   available to license by companies that design and sell smart mobile devices, known as
15   original equipment manufacturers (“OEMs”). Accordingly, when OEMs select a
16   mobile OS to install on their devices, they have only one option: Google’s Android OS.
17   Google therefore has monopoly power in the market for mobile operating systems that
18   are available for licenselicensing by OEMs (the Merchant Market for Mobile Operating
19   Systems (infra Part I)).
20                17.    14. Google has not been satisfied with its control of the Android OS.
21   Notwithstanding its promises to make Android devices open to competition, Google has
22   erecteddeliberately changed its course of conduct, erecting contractual and
23   technological barriers that foreclose competing ways of distributing apps to Android
24   users, ensuring that the Google Play Store accounts for nearly all the downloads of apps
25   from app stores on Android devices. Google thus maintains a monopoly over the
26   market for distributing mobile apps to Android users, referred to herein as the “Android
27   App Distribution Market” (infra Part II).
28

     First Amended Complaint for Injunctive Relief   8
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 14 of 89




 1                18.    15. For example, through a series of revenue-sharing and
 2   licensing agreements with OEMs, Google bundles the Google Play Store with a set of
 3   other Google services that Android OEMs must have on their devices (such as Gmail,
 4   Google Search, Google Maps, and YouTube) and conditions the licensing of those
 5   services on an OEM’s agreement to pre-install the Google Play Store and to
 6   prominently display it. Google then interferes with OEMs’ ability to make third-party
 7   app stores or apps available on the devices they make, including through its so-called
 8   “Anti-Fragmentation Agreements” (“AFAs”) that foreclose OEMs from modifying
 9   Android to offer fast and simple (or “frictionless”) downloading of apps in the
10   same way they are offered through Google Play. These restrictions effectively
11   foreclose competing app stores—and even single apps—from what could be a primary
12   distribution channel. Google’s documents show that it pushes OEMs into making
13   Google Play the exclusive app store on the OEMs’ devices through a series of
14   coercive carrots and sticks, including by offering significant financial incentives to
15   those that do so, and withholding those benefits from those that do not. Google’s
16   documents further show that Google has erected these contractual barriers to
17   competition for Android app distribution in the recognition that Google stands to
18   lose billions of dollars if Android app distribution were opened to competition and
19   competing Android app stores, including an “Epic Store”, were allowed to “gain
20   full traction”.
21                19.    16. Epic’s experience with one OEM, OnePlus, is illustrative. Epic
22   struck a deal with OnePlus to make Epic games available on its phones through an Epic
23   Games app. The Epic Games app would have allowed users to seamlessly install and
24   update Epic games, including Fortnite, without obstacles imposed by Google’s Android
25   OS. But Google forced OnePlus to renege on the deal, citing Google’s “particular[]
26   concern” about Epic having the ability to install and update mobile games while
27   “bypassing the Google Play Store”.
28

     First Amended Complaint for Injunctive Relief   9
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 15 of 89




 1                20.     17. Another OEM, LG, told Epic that its contract with Google did
 2   not allow it to enable the direct distribution of apps, and that the OEM could not offer
 3   any functionality that would install and update Epic gamesapps except through the
 4   Google Play Store.
 5                21.     18. Google also enforces anti-competitive restrictions against app
 6   developers and distributors. Specifically, Google contractually prohibits app
 7   developers and would-be distributors from offering on the Google Play Store any app
 8   that could be used to download other apps, i.e., any app that could compete with the
 9   Google Play Store in app distribution. And Google further requires app developers to
10   distribute their apps through the Google Play Store if they wish to advertise theirthose
11   apps through valuable advertising channels controlled by Google, such as ad placements
12   on Google Search or on YouTube that are specially optimized to advertise mobile apps.
13                22.     19. Finally, Google stifles or blocks consumers’ ability to download
14   app stores and apps directly from developers’ websites. As anyone who has tried to
15   download directly on an Android device knows, it is significantly different than the
16   simple process available on a personal computer: directly downloading Fortnite on an
17   Android device can involve a dozen steps, requiring the user to change default settings
18   and bravely click through multiple dire warnings. Accordingly, leading Google Play
19   executives have acknowledged that directly downloading Fortnite from a source
20   other than Google Play is “an awful experience”, and developers like Epic should
21   “worry that most will not go through the 15+ steps”. And even if a persistent user
22   manages to install a competing app store, Google preventshas prevented such stores
23   from competing on equal footing with the Google Play Store by blockingrestricting
24   them from offering basic functions, such as automatic updating of apps in the
25   background, which is available for apps downloaded from the Google Play Store.
26                23.     20. Google engages in these anticompetitive acts to eliminate
27   consumer choice and competition in mobile app distribution. Google has no legitimate
28   justification for these restrictions. Google therefore has brokenchanged its

     First Amended Complaint for Injunctive Relief   10
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 16 of 89




 1   promisescourse of conduct, breaking its promise that Android would be an “open”
 2   ecosystem in which other participants could participate fairly.
 3                24.    21. But Google does not stop at app distribution. Google also
 4   imposes anti-competitive restrictions in the separate Market for Android In-appApp
 5   Payment Processing (infra Part III).
 6                25.    22. App developers who sell digital content for consumption within
 7   the app itselfapps require seamless payment processing toolssolutions to execute
 8   purchases. App developers, including Epic, may develop suchhave developed payment
 9   processing toolssolutions internally or. Others may use a host of payment processing
10   toolssolutions offered by multiple competing third parties.
11                26.    23. Google, however, ties distribution through its Google Play Store
12   with developers’ exclusive use of Google’s own payment processing toolsolution,
13   called Google Play Billing, to process in-app purchases of digital content. Indeed, app
14   developers that distribute through the Google Play Store are even prohibited from
15   offering Android users the choice of additional payment processing options alongside
16   Google’s for digital content. And because Google has a monopoly in the Android App
17   Distribution Market, app developers cannot practically avoid this anti-competitive tie by
18   electing app distribution through an alternative channel.
19                27.    24. The result is that in every in-app transaction for digital content, it
20   is Google, not the app developer, that collects the payment in the first instance. Google
21   then taxes the transaction at up to an exorbitant 30% rate, remitting the remaining 70%
22   to the developer who actually made the sale. This 30% commission is often ten times
23   higher than the price typically paid for the use of other electronic payment solutions.
24                28.    25. Moreover, through this tie, Google inserts itself as an
25   intermediary between each seller and each buyer for every purchase of digital content
26   within the Android ecosystem, collecting for itself the personal information of users,
27   which Google then uses to give an anti-competitive edge to its own advertising services
28   and mobile app development business.

     First Amended Complaint for Injunctive Relief   11
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 17 of 89




 1                29.    26. But for Google’s monopolisticanticompetitive conduct, has
 2   substantially foreclosed competing stores could offerfrom offering consumers and
 3   developers choice in distribution and payment processing. Indeed, Epic, which
 4   distributes gaming apps through its own store to users of personal computers, would
 5   open a store to compete with Google’s and offer developers more innovation, better
 6   security, and more choice, including for in-app payment processing. App developers
 7   would not have to pay Google’s supra-competitive tax of 30%, as the price of
 8   distribution and payment processing alike would be set by market forces rather than by
 9   Google’s fiat. Developers could address any payment-related issues (such as refunds)
10   directly with their own customers, rather than through Google. And users and
11   developers, jointly, would get to decide whether users’ data should be utilized for other
12   purposes.
13                30.    27. Google’s anti-competitive conduct has injured Epic, both as an
14   app developer and as a potential competitor in app distribution and payment processing.
15   Epic has repeatedly approached Google and asked to negotiate relief that would stop
16   Google’s unlawful and anti-competitive restrictions on app developers and consumers.
17   But Google would not budge.
18
19
20
21
22
23
24
25
26
27
28

     First Amended Complaint for Injunctive Relief   12
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 18 of 89




 1                31.    28. Because of Google’s refusal to stop its ongoing anti-competitive
 2   and unlawful conduct, on August 13, 2020, Epic began providing Fortnite playersusers
 3   the choice of using Epic’s own direct payment tool as an alternative to Google’s
 4   overpriced Billingbilling tool, sharing with playersusers who chose to use Epic’s
 5   payment tool the resulting savings.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
                  32.    29. In retribution, Google removed Fortnite from Google Play Store
18
     listings, preventing new playersusers from obtaining the game. Google also prevented
19
     Android users who acquired Fortnite from the Google Play Store from obtaining app
20
     updates they will needneeded to continue playing with their friends and family.
21
                  33.    30. Epic has publicly advocated for years that Google cease the anti-
22
     competitive conduct addressed in this First Amended Complaint. Google refused to
23
     change its industry-impacting conduct. Instead, Google offered to placate Epic by
24
     offering it preferential terms on side deals, such as YouTube sponsorships and cloud
25
     services, if Epic agreed to distribute Fortnite in the Google Play Store and acceded to
26
     Google’s 30% tax. Google has reached at least one preferential dealdeals with
27
     anothermajor mobile game developer,app developers, such as Activision Blizzard,
28
     and Epic believes that Google is using similaras part of an initiative Google originally

     First Amended Complaint for Injunctive Relief   13
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 19 of 89




 1   called Project Hug and now refers to as the Apps and Games Velocity Programs.
 2   These deals with other companies to allow Google to keep its monopolistic behavior
 3   publicly unchallenged. But Epic is not interested in any side deals that might benefit
 4   Epic alone while leaving Google’s anti-competitive restraints intact; instead, Epic is
 5   focused on opening up the Android ecosystem for the benefit of all developers and
 6   consumers.
 7                34.    31. Accordingly, Epic seeks injunctive relief in court. Google’s
 8   conduct has caused and continues to cause Epic financial harm, but Epic is not bringing
 9   this case to recover these damages; Epic is not seeking any monetary relief, but rather
10   only an order enjoining Google from continuing to impose its anti-competitive conduct
11   on the Android ecosystem.
12                                             PARTIES
13                35.    32. Plaintiff Epic Games, Inc. is a Maryland corporation with its
14   principal place of business in Cary, North Carolina. Epic’s mission is “to create fun
15   games we want to play and to build the art and tools needed to bring those games to
16   life”. Epic was founded in 1991 by a college student named Tim Sweeney. Mr.
17   Sweeney ran Epic out of his parents’ basement and distributed, by mail, Epic’s first
18   commercial personal computer software, a game named ZZT. Since then, Epic has
19   developed several popular entertainment software products that can be playedused on
20   an array of platforms—such as personal computers, gaming consoles, and smart mobile
21   devices. Epic also creates and distributes the Unreal Engine, a powerful software suite
22   that allows competing game developers and others to create realistic three-dimensional
23   content, including video games, architectural recreations, television shows, and movies.
24   An Epic subsidiary also develops and distributes the popular Houseparty app, which
25   enables video chatting and social gaming on smart mobile devices and personal
26   computers. Worldwide, approximately 400 million users have signed up to playuse
27   Epic games’s apps and services, and each day 30 to 40 million individuals log into an
28

     First Amended Complaint for Injunctive Relief   14
              Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 20 of 89




 1   Epic gameapp, such as Fortnite, Rocket League, Houseparty, or the Epic Games
 2   Store.
 3                 36.   33. Defendant Google LLC is a Delaware limited liability company
 4   with its principal place of business in Mountain View, California. Google LLC is the
 5   primary operating subsidiary of the publicly traded holding company Alphabet Inc. The
 6   sole member of Google LLC is XXVI Holdings, Inc., a Delaware corporation with its
 7   principal place of business in Mountain View, California. Google LLC contracts with
 8   all app developers that distribute their apps through the Google Play Store and is
 9   therefore a party to the anti-competitive contractual restrictions at issue in this
10   Complaint.
11                 37.   34. Defendant Google Ireland Limited (“Google Ireland”) is a
12   limited company organized under the laws of Ireland with its principal place of business
13   in Dublin, Ireland, and a subsidiary of Google LLC. Google Ireland contracts with all
14   app developers that distribute their apps through the Google Play Store and is therefore
15   a party to the anti-competitive contractual restrictions at issue in this Complaint.
16                 38.   35. Defendant Google Commerce Limited (“Google Commerce”) is
17   a limited company organized under the laws of Ireland with its principal place of
18   business in Dublin, Ireland, and a subsidiary of Google LLC. Google Commerce
19   contracts with all app developers that distribute their apps through the Google Play
20   Store and is therefore a party to the anti-competitive contractual restrictions at issue in
21   this Complaint.
22                 39.   36. Defendant Google Asia Pacific Pte. Limited (“Google Asia
23   Pacific”) is a private limited company organized under the laws of Singapore with its
24   principal place of business in Mapletree Business City, Singapore, and a subsidiary of
25   Google LLC. Google Asia Pacific contracts with all app developers that distribute their
26   apps through the Google Play Store and is therefore a party to the anti-competitive
27   contractual restrictions at issue in this Complaint.
28

     First Amended Complaint for Injunctive Relief   15
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 21 of 89




 1                40.    37. Defendant Google Payment Corp. (“Google Payment”) is a
 2   Delaware corporation with its principal place of business in Mountain View, California,
 3   and a subsidiary of Google LLC. Google Payment provides in-app payment processing
 4   services to Android app developers and Android users and collects a 30% commission
 5   on many types of processed payments, including payments for apps sold through the
 6   Google Play Store and in-app purchases made within such apps.
 7                                JURISDICTION AND VENUE
 8                41.    38. This Court has subject-matter jurisdiction over Epic’s federal
 9   antitrust claims pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C. §§
10   1331 and 1337. The Court has supplemental jurisdiction over Epic’s state law claims
11   pursuant to 28 U.S.C. § 1367. The Court also has subject-matter jurisdiction over the
12   state-law claims pursuant to 28 U.S.C. § 1332 based on the diversity of citizenships of
13   Plaintiff, on the one hand, and of Defendants, on the other, and the amount in
14   controversy exceeding $75,000.
15                42.    39. This Court has personal jurisdiction over the Defendants.
16   Google LLC and Google Payment are headquartered in this District. All Defendants
17   have engaged in sufficient minimum contacts with the United States and have
18   purposefully availed themselves of the benefits and protections of United States and
19   California law, such that the exercise of jurisdiction over them would comport with due
20   process requirements. Further, the Defendants have consented to the exercise of
21   personal jurisdiction by this Court.
22                43.    40. Each of the Defendants except Google Payment is party to a
23   Google Play Developer Distribution Agreement (the “DDA”) with Epic. Section 16.8
24   of the DDA provides that the parties “agree to submit to the exclusive jurisdiction of the
25   federal or state courts located within the county of Santa Clara, California, to resolve
26   any legal matter arising from or relating to this Agreement”. Section 16.8 further
27   provides that “[a]ll claims arising out of or relating to this Agreement or Your
28   relationship with Google under this Agreement will be governed by the laws of the State

     First Amended Complaint for Injunctive Relief   16
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 22 of 89




 1   of California, excluding California’s conflict of laws provisions.” The claims addressed
 2   in this Complaint relate to the DDA or to Epic’s relationship with Google under the
 3   DDA, or in the alternative such claims arise out of the same nucleus of operative facts
 4   as other claims as to which the Court may exercise personal jurisdiction over each
 5   Defendant, so that the exercise of pendent personal jurisdiction would be proper.
 6                44.    41. Google Payment is party to a Google Payments—Terms of
 7   Service—Seller Agreement with Epic. Section 11.3 of that Agreement provides that
 8   “[t]he exclusive venue for any dispute related to this Agreement will be the state or
 9   federal courts located in Santa Clara County, California, and each party consents to
10   personal jurisdiction in these courts.” Section 11.3 further provides that “The laws of
11   California, excluding California’s choice of law rules, and applicable federal United
12   States laws will govern this Agreement.” The dispute between Google Payment and
13   Epic relates to the parties’ Agreement, or in the alternative Epic’s claims arise out of the
14   same nucleus of operative facts as other claims as to which the Court may exercise
15   personal jurisdiction over Google Payment, so that the exercise of pendent personal
16   jurisdiction would be proper.
17                45.    42. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
18   because Google LLC and Google Payment maintain their principal places of business in
19   the State of California and in this District, because a substantial part of the events or
20   omissions giving rise to Epic’s claims occurred in this District, and because, pursuant to
21   28 U.S.C. § 1391(c)(3), any Defendants not resident in the United States may be sued in
22   any judicial district and their joinder with others shall be disregarded in determining
23   proper venue. In the alternative, personal jurisdiction and venue also may be deemed
24   proper under Section 12 of the Clayton Antitrust Act, 15 U.S.C. § 22, because
25   Defendants may be found in or transact business in this District.
26
27
28

     First Amended Complaint for Injunctive Relief   17
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 23 of 89




 1                              INTRADISTRICT ASSIGNMENT
 2                 46.    43. Pursuant to Civil Local Rule 3-2(c), this antitrust case shall not
 3   be assigned to a particular Division of this District, but shall be assigned on a District-
 4   wide basis.
 5                                      RELEVANT FACTS
 6   I.    Google Dominates the Merchant Market for Mobile Operating Systems.
 7                 47.    44. To understand how Google effectively monopolizes the Android
 8   App Distribution and Android In-App Payment Processing Markets, as described below
 9   in Parts II and III, it is helpful to understand the background of smart mobile devices
10   and how Google effectively dominates the related Merchant Market for Mobile
11   Operating Systems through its control over the Android operating system.
12         A.      The Merchant Market for Mobile Operating Systems
13                   i.   Product Market Definition
14                 48.    45. Smart mobile devices are handheld, portable electronic devices
15   that can connect wirelessly to the internet and are capable of multi-purpose computing
16   functions, including, among other things, Internet browsing, using social media,
17   streaming video, listening to music, or playing games. Smart mobile devices include
18   smartphones and tablet computers. Many consumers may only have a smart mobile
19   device and no other computer. Such consumers are particularly hard-hit by Google’s
20   unlawful conduct in mobile-related markets.
21                 49.    46. Like laptop and desktop personal computers, mobile devices
22   require an operating system —or “OS” ”—that enables multi-purpose computing
23   functionality. A mobile OS, just like the OS of any computer, is a piece of software that
24   provides basic functionality to users of mobile devices such as button controls, touch
25   commands, motion commands, and the basic “graphical user interface”, which includes
26   “icons” and other visual elements representing actions that the user can take. A mobile
27   OS also manages the basic operations of a smart mobile device, such as cellular or WiFi
28   connectivity, GPS positioning, camera and video recording, speech recognition, and

     First Amended Complaint for Injunctive Relief   18
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 24 of 89




 1   other features. In addition, a mobile OS permits the installation and operation of mobile
 2   apps that are compatible with the particular OS and facilitates their use of the device’s
 3   OS-managed core functionality.
 4                50.    47. To ensure that every user can access the basic functions of a
 5   mobile device “out of the box”, that is at the time he/she purchases the device, an OEM
 6   must pre-install an OS on each device prior to its sale. This is similar to a personal
 7   computer that comes pre-installed with Microsoft Windows for PC or Apple’s macOS
 8   for a Mac computer. OEMs design mobile devices to ensure the device’s compatibility
 9   with a particular OS the OEM chooses for a particular model of mobile device, so that
10   the device may utilize the capabilities of that OS. For OEMs, the process of
11   implementing a mobile OS requires significant time and investment, making switching
12   to another mobile OS difficult, expensive, and time-consuming.
13                51.    48. The vast majority of OEMs do not develop their own OS and
14   must choose an OS that can be licensed for installation on smart mobile devices they
15   design. There is therefore a relevant Merchant Market for Mobile OSs comprising
16   mobile OSs that OEMs can license for installation on the smart mobile devices they
17   manufacture. The market does not include proprietary OSs that are not available for
18   licensing, such as Apple’s mobile OS, called iOS. Historically, the Merchant Market
19   for Mobile OSs has included the Android OS, acquired and further developed by
20   Google; the Tizen mobile OS, a partially open-source mobile OS that is developed by
21   the Linux Foundation and Samsung; and the Windows Phone OS developed by
22   Microsoft.
23                52.    49. Some consumers continue to use cellular phones that do not have
24   multi-purpose, computing functions. These simple phones resemble older “flip
25   phones”, for example; they are not part of the smart mobile device category. These
26   phones do not support mobile apps such as Fortnite or Houseparty and are instead
27   typically limited to basic cellular functionality like voice calls and texting. The simple
28   operating systems on these phones, to the extent they exist, cannot support the wide

     First Amended Complaint for Injunctive Relief   19
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 25 of 89




 1   array of features supplied by the OSs on smart mobile devices and are not part of the
 2   Merchant Market for Mobile OSs defined herein.
 3                53.     50. To the extent that electronic devices other than smart mobile
 4   devices use operating systems, those OSs are not compatible with mobile devices, and
 5   therefore are not included in the Merchant Market for Mobile OSs defined herein. For
 6   example, computing devices that are not handheld and portable, that are not capable of
 7   multi-purpose computing functions and/or that lack cellular connectivity—such as
 8   desktop computers, laptops, or gaming consoles—are not considered to be “smart
 9   mobile devices”. Gaming devices like Sony’s PlayStation 4 (“PS4”) and Microsoft’s
10   Xbox are physically difficult to transport, require a stable WiFi or wired connection to
11   operate smoothly, and require an external screen for the user to engage in game play.
12   Thus, even for games, if a gamer owns, for example, a dedicated, non-portable gaming
13   console such as a PS4, which connects to and enables gaming via his/her TV, he/she
14   willwould not consider that PS4 a reasonable substitute for a mobile device like a
15   smartphone (and therefore would not consider the OS for the PS4 a reasonable
16   substitute for a mobile OS), nor would he/she consider the version of any game
17   created for his/her PS4 to substitute for the mobile app version of such a game. That is
18   because the portability (and typically for smartphones the cellular connectivity) of the
19   mobile devices enable the consumer to play mobile games away from home or
20   anywhere in the home. Indeed, for this reason, game developers often distribute
21   multiple versions of a gamean app, each of which is programmed for compatibility with
22   a particular type of device and its operating system.
23                  ii.   Geographic Market Definition
24                54.     51. OEMs license mobile OSs for installation on mobile devices
25   globally, excluding China. Google’s operations in China are limited, and it does not
26   make available many of its products for mobile devices sold within China. This is
27   based in part on legal and regulatory barriers to the distribution of mobile OS-related
28   software imposed by China. Further, while Google contractually requires OEMs

     First Amended Complaint for Injunctive Relief   20
             Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 26 of 89




 1   licensing Android outside of China not to sell any devices with competing Android-
 2   compatible mobile OSs, it imposes no such restriction on devices sold within China.
 3   Because the OEMs that sell Android mobile devices both within and outside China have
 4   committed to this contractual restriction, such OEMs must sell, outside of China,
 5   devices with Google’s Android OS. The geographic scope of the relevant Merchant
 6   Market for Mobile OSs is therefore worldwide, excluding China.
 7           B.   Google’s Monopoly Power in the Merchant Market for Mobile OSs
 8                55.    52. Google has monopoly power in the Merchant Market for Mobile
 9   OSs through its Android OS. As determined by the European Commission during the
10   course of its investigation of Android, the Android OS, licensed to OEMs in relevant
11   respects by Google, is installed on over 95% of all mobile devices sold by OEMs
12   utilizing a merchant mobile OS. Indeed, Android OS is installed on nearly 75% of all
13   smart mobile devices sold by all OEMs, including even those OEMs that use a
14   proprietary mobile OS they developed exclusively for their own use (such as Apple’s
15   iOS).
16                56.    53. A mobile ecosystem typically develops around one or morea
17   mobile OSsOS, such as the Android OS. The “Android ecosystem” is a system of
18   mobile products (such as devices, apps and accessories) designed to be inter-dependent
19   and compatible with each other and the Android OS. Ecosystem participants include an
20   array of participating stakeholders, such as Google, OEMs that make Android-
21   compatible devices, developers of Android-compatible apps, Android app distribution
22   platforms, including app stores, the makers of ancillary hardware such as headphones or
23   speakers, cellular carriers, and others.
24                57.    54. Mobile ecosystems benefit from substantial network effects—
25   that is, the more developers that design useful apps for a specific mobile OS, the more
26   consumers will be drawn to use the relevant OS for which those apps are designed; the
27   more consumers that use an OS, the more developers want to develop even more apps
28   for that OS. As determined in United States v. Microsoft, Inc Corp., No87 F. 98-

     First Amended Complaint for Injunctive Relief   21
              Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 27 of 89




 1   1232Supp. 2d 30 (D.D.C. 2000), new entrants into an operating system market thus
 2   face an “applications barrier to entry”. An applications barrier to entry arises because a
 3   new operating system will be desirable to consumers only if a broad array of software
 4   applications can run on it, but software developers will find it profitable to create
 5   applications that run on an operating system only if there is a large existing base of
 6   users.
 7                 58.    55. To overcome this challenge and to attract app developers and
 8   users, Google has continuously represented that Android is an “open” ecosystem and
 9   that any ecosystem participant could create Android-compatible products without
10   unnecessary restrictions. Indeed, Google LLC’s CEO, Sundar Pichai, represented in
11   2014 that Android “is one of the most open systems that I’ve ever seen”.5 And Andy
12   Rubin, an Android founder who is described by some as the “Father of Android”, said
13   when he departed Google in 2013 that “at its core, Android has always been about
14   openness”.6
15                 59.    56. But the current reality is quite different. Despite these claims of
16   openness, Google has now effectively closed the Android ecosystem through its tight
17   control of the Android OS. And, as the dominant OS licensor, Google now benefits
18   from these substantial network effects which makes participation on its platform a
19   “must-have” market for developers.
20                 60.    57. As further described below, Google uses the Android OS to
21   restrict whichthe apps and app stores OEMs are permitted to pre-install on the devices
22   they make and to impose deterrents to the direct distribution of competing app stores
23   and apps to Android users, all at the expense of competition in the Android ecosystem.
24
25
       5
26        Stuart Dredge, Google’s Sundar Pichai on wearable tech: ‘We’re just scratching the surface’, The
     Guardian (Mar. 9, 2014), https://www.theguardian.com/technology/2014/mar/09/google-sundar-
27   pichai-android-chrome-sxsw.
        6
          Andy Rubin, Andy Rubin’s Email to Android Partners, The Wall Street Journal (Mar. 13, 2013),
28   available at https://blogs.wsj.com/digits/2013/03/13/andy-rubins-email-to-android-
     partners/?mod=WSJBlog.

     First Amended Complaint for Injunctive Relief      22
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 28 of 89




 1                61.    58. Because of Google’s monopoly power in the Merchant Market
 2   for Mobile OSs, OEMs, developers and users cannot avoid such effects by choosing
 3   another mobile OS. OEMs such as ZTE and Nokia have stated that other non-
 4   proprietary OSs are poor substitutes for the Android OS and are not a reasonable
 5   alternative to licensing the Android OS. One important reason is that other mobile OSs
 6   presently do not support many high-quality and successful mobile apps, which
 7   consumers find essential or valuable when choosing a mobile device. These
 8   circumstances have biased consumers against the purchase of mobile devices with non-
 9   proprietary mobile OSs other than Android OS. OEMs thus have no choice but to agree
10   to Google’s demands because it is critical that they be able to offer a popular mobile OS
11   and corresponding ecosystem to consumers who are choosing which mobile device to
12   purchase.
13                62.    The Android OS was designed to be, and advertised as, “open
14   source”, in that OEMs and others may use portions of the OS without a license
15   from Google, or even create customized versions of the OS for their own purposes,
16   called Android “forks”. But in reality, the Android OS is “open source” in name
17   only. Google has entered into so-called Anti-Fragmentation Agreements (“AFAs”)
18   with Android mobile OEMs that have prevented them from creating Android
19   forks for mobile devices and which prevent OEMs from modifying Android to
20   offer competing app stores without restrictions. Among other things, the AFAs
21   prohibit OEMs from taking “any actions that may cause or result in the
22   fragmentation of Android”, which is determined in Google’s “sole discretion”.
23   Further, Android OEMs agree only to distribute “Android Compatible Devices”,
24   meaning that they may not ship any devices running an Android fork. Android
25   Compatible Devices also must comply with the “Android Compatibility Definition”
26   document and pass the “Android Compatibility Test Suite”, both of which are
27   maintained by Google. Among other things, the Android Compatibility Definition
28   document requires OEMs to prompt users explicitly for permission to allow direct

     First Amended Complaint for Injunctive Relief   23
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 29 of 89




 1   downloading of apps outside Google Play. The AFAs also prohibit Android OEMs
 2   from distributing certain software on devices that are not Android Compatible
 3   Devices, and bar OEMs from distributing, creating or promoting “a third-party
 4   software development kit (SDK) derived from Android or derived from Android
 5   Compatible Devices”.
 6                63.    More recently, after the European Commission began
 7   investigating Google’s Android-related practices, including the AFAs, Google
 8   transitioned to a new form of agreement with Android OEMs called the Android
 9   Compatibility Commitment (“ACC”). But the ACC terms are only marginally less
10   restrictive than the AFA terms in that they allow OEMs to manufacture non-
11   Android Compatible Devices on behalf of a third party and that are marketed
12   under a third-party brand. However, they still substantially foreclose OEMs from
13   distributing and marketing their own devices, including Android forks. Entering
14   into an AFA or ACC is a precondition to an OEM being able to enter into a Mobile
15   Application Distribution Agreement (“MADA”) and Revenue Sharing Agreement
16   (“RSA”), which are described below. As a result, all or almost all commercially
17   significant mobile Android OEMs are bound by an AFA or ACC, which helps
18   Google ensure that mobile OEMs do not develop an Android fork that could
19   compete with Google’s own version of the Android OS or provide features that
20   would support third-party app stores that compete with Google Play.
21                64.    Google’s conduct described herein creates a further barrier to
22   entry into the Merchant Market for Mobile OSs by, among other things,
23   restricting the ability of OEMs to support alternatives to Google’s version of
24   Android and making it more difficult for consumers to switch to other mobile OSs.
25
26   II.   Google Unlawfully Maintains a Monopoly in the Android Mobile App
           Distribution Market.
27
                  65.    59. Mobile apps make mobile devices more useful and valuable
28
     because they add functionality to the mobile device that caters to the specific interests of

     First Amended Complaint for Injunctive Relief   24
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 30 of 89




 1   each mobile device user. For example, they facilitate video chats with friends and
 2   family, banking online, shopping, job hunting, photo editing, reading digital news
 3   sources, editing documents, or playing a game like Fortnite Battle Royale. Many
 4   workers use their smart mobile device to check work schedules, access company email,
 5   or use other employer software while outside the workplace. For many consumers, a
 6   smartphone or tablet is the only way to access these functions, because the consumer
 7   does not own a personal computer or because the consumer can only access the Internet
 8   using a cellular connection. But even when a consumer can perform the same or similar
 9   functions on a personal computer, the ability to access apps “on the go” using a
10   handheld, portable device remains valuable and, important, and distinct.
11                66.    60. Whereas some apps may be pre-installed by OEMs, OEMs
12   cannot anticipate all the various apps a specific consumer may desire to use. Moreover,
13   many consumers have different preferences as to which apps they want, and it would be
14   undesirable for OEMs to load the devices they sell with unwanted apps that take up
15   valuable space on the mobile device. And many apps that consumers may ultimately
16   use on their device will be developed after they buy the device. Accordingly,
17   consumers who seek to add new functionalities to a mobile device and customize the
18   device for their own use need to obtain and install mobile apps themselves after
19   purchasing their device. Currently, on Android devices, this is done most often through
20   the Google Play Store, Google’s own “app store”. The Google Play Store is a digital
21   portal set up by Google and through which mobile apps can be browsed, searched for,
22   purchased (if necessary), and downloaded by a consumer. App stores such as the
23   Google Play Store, alongside several other ways by which apps can be distributed to the
24   hundreds of millions of consumers using Android-based mobile devices,
25   compriseconstitute the Android App Distribution Market, defined below.
26                67.    61. Through various anti-competitive acts and unlawful restraints on
27   competition, Google has substantially foreclosed competition and maintained a
28   monopoly in the Android Mobile App Distribution market, causing ongoing harm to

     First Amended Complaint for Injunctive Relief   25
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 31 of 89




 1   competition and injury to OEMs, app distributors, app developers, and consumers.
 2   Google’s restraints of trade belie representations Google currently makes to developers
 3   that “as an open platform, Android is about choice” and that app developers “can
 4   distribute [their] Android apps to users in any way [they] want, using any distribution
 5   approach or combination of approaches that meets [their] needs”, including by allowing
 6   users to directly download apps “from a website” or even by “emailing them directly to
 7   consumers”.7
 8          A.      The Android App Distribution Market
 9                    i.   Product Market Definition
10                  68.    62. There is a relevant market for the distribution of apps compatible
11   with the Android OS to users of mobile devices (the “Android App Distribution
12   Market”). This Market is comprised ofincludes all the channels by which mobile apps
13   may be distributed to the hundreds of millions of users of mobile devices running the
14   Android OS. The Market primarily includes Google’s dominant Google Play Store,
15   with smaller stores, such as Samsung’s Galaxy Store and Aptoide, trailing far behind.
16   Nominally only, the direct downloading of apps without using an app store (which
17   Google pejoratively describes as “sideloading”) is also within this market.
18                  69.    63. App stores allow consumers to easily browse, search for, access
19   reviews on, purchase (if necessary), download, and install mobile apps, using the mobile
20   device itself and an Internet connection. OEMs find it commercially unreasonable to
21   ship a smart mobile device to a consumer without at least one app store installed, as a
22   consumer’s ability to obtain new mobile apps is an important part of the value provided
23   by smart mobile devices.
24                  70.    64. App stores selling mobile apps are currently OS-specific,
25   meaning they distribute only apps that are compatible with the specific mobile OS on
26   which the app store is used. A consumer who has a mobile device running the Android
27      7
          Google Play Developers Page, Alternative distribution optionsDistribution Options,
28   https://developer.android.com/distribute/marketing-tools/alternative-distribution (last accessed June
     7July 20, 20202021).

     First Amended Complaint for Injunctive Relief        26
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 32 of 89




 1   OS cannot use apps created for a different mobile operating system. An owner of an
 2   Android OS device will use an Android compatible app store, and such app stores
 3   distribute only Android-compatible mobile apps. That consumer may not substitute an
 4   Android app store with, for example, Apple’s App Store, as that app store is not
 5   available on Android devices, is not compatible with the Android OS, and does not offer
 6   apps that are compatible with the Android OS. Non-Android mobile app distribution
 7   platforms—such as the Windows Mobile Store used on Microsoft’s Windows Mobile
 8   OS or the Apple App Store used on Apple iOS devices—cannot substitute for Android-
 9   specific app distribution platforms, and they are therefore not part of the Android App
10   Distribution Market defined herein.
11                71.    65. Likewise, stores distributing personal computer or gaming
12   console software are not currently compatible with the Android OS and do not offer
13   Android-compatible apps: the Epic Games Store distributes software compatible with
14   personal computers, the Microsoft Store for Xbox distributes software compatible with
15   the Xbox game consoles, and the PlayStation Store distributes software compatible with
16   the PlayStation game consoles. A user cannot download mobile apps for use on his/her
17   Android device by using such non-Android OS, non-mobile software distribution
18   platforms. They therefore are not part of the Android App Distribution Market.
19                72.    66. The same is true even when an app or game, like Fortnite, is
20   available for different types of platforms running different operating systems, because
21   only the OS-compatible version of that software can run on a specific type of device or
22   computer. Accordingly, as a commercial reality, an app developer that wishes to
23   distribute mobile apps for Android mobile devices must develop an Android-specific
24   version of the app and avail itself of the Android App Distribution Market.
25                73.    67. In the alternative only, the Android App Distribution Market is a
26   relevant, economically distinct sub-market of a hypothetical broader antitrust market for
27   the distribution of mobile apps to users of all mobile devices, whether Android or
28   Apple’s iOS.

     First Amended Complaint for Injunctive Relief   27
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 33 of 89




 1                  ii.   Geographic Market Definition
 2                74.     68. The geographic scope of the Android App Distribution Market is
 3   worldwide, excluding China. Outside of China, app distribution channels, including app
 4   stores, are developed and distributed on a global basis; OEMs, in turn, make app stores,
 5   such as the Google Play Store, available on Android devices on a worldwide basis
 6   (except in China). China is excluded from the relevant market because legal and
 7   regulatory barriers prevent the operation of many global app stores, including the
 8   Google Play Store, within China. Additionally, app stores prevalent in China are not
 9   available, or have little presence, outside of China.
10         B.     Google’s Monopoly Power in the Android App Distribution Market
11                75.     69. Google has monopoly power in the Android App Distribution
12   Market.
13                76.     70. Google’s monopoly power can be demonstrated by, among other
14   things, Google’s massive market share in terms of apps downloaded. The European
15   Commission determined that, within the Market, more than 90% of Android app
16   downloads through app stores have been done through the Google Play Store. Indeed,
17   although app stores for merchant mobile OSs other than Android are not included in the
18   Android App Distribution Market, the European Commission found that the only such
19   app store with any appreciable presence was the Windows Mobile Store, which was
20   compatible with the Windows Mobile OS. The Commission determined that even if the
21   Windows Mobile Store share was included in the market, the Google Play Store would
22   still have had a market share greater than 90%. Google admits as much. A 2017
23   internal Google report confirmed that “[the Google] Play Store dominates in all
24   countries”, including the United States. Google has recognized that in one quarter
25   (June to September 2016), app installations through channels other than Google
26   Play (including direct downloads and competing app stores) amounted to a mere
27   4.4% of Android app downloads in the United States.
28

     First Amended Complaint for Injunctive Relief   28
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 34 of 89




 1                77.    71. Other existing Android mobile app stores do not discipline
 2   Google’s exercise of monopoly power in the Android App Distribution Market. No
 3   other app store is able to reach nearly as many Android users as the Google Play Store.
 4   According to the European Commission, the Google Play Store is pre-installed by
 5   OEMs on practically all Android mobile devices sold outside of China. As a result, no
 6   other Android app store comes close to that number of pre-installed users. With the
 7   exception of app stores designed for and installed only on mobile devices sold by those
 8   respective OEMs, such as Samsung Galaxy Apps and the LG Electronics App Store, no
 9   other Android app store is pre-installed on more than 10% of Android devices, and
10   many have no appreciable market penetration at all. Aptoide, for example, is an
11   Android app store that claims to be the largest “independent” app store outside of China,
12   but it comes pre-installed on no more than 5% of Android mobile devices.
13                78.    72. Because of Google’s success in maintaining its monopoly in
14   Android app distribution, there is no viable substitute to distributing Android apps
15   through the Google Play Store. As a result, the Google Play Store offers over 3 million
16   apps, including all of the most popular Android apps, compared to just 700,000 apps
17   offered by Aptoide, the Android app store with the next largest listing. The Google Play
18   Store thereby benefits from ongoing network effects based on the large number of
19   participating app developers and users. The large number of apps attracts large numbers
20   of users, who value access to a broad range of apps, and the large number of users
21   attract app developers who wish to access more Android users. Android OEMs too find
22   it commercially unreasonable to make and sell phones without the Google Play Store,
23   and they view other app stores as poor substitutes for the Google Play Store because of
24   the lower number and lesser quality of apps they offer.
25                79.    73. As further proof of its monopoly power, Google imposes a supra-
26   competitive commission of 30% on the price of apps purchased through the Google Play
27   Store, which is a far higher commission than would exist under competitive conditions.
28

     First Amended Complaint for Injunctive Relief   29
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 35 of 89




 1                80.    74. Furthermore, Google’s monopoly power in app distribution is not
 2   constrained by competition at the smart mobile device level because. Before a
 3   consumer can even consider purchasing an app, she must purchase a device on
 4   which to install and run apps. There are currently only two smartphone operating
 5   systems with significant market share, each at the core of a separate, differentiated
 6   ecosystem of devices, accessories, apps and services: Apple’s iOS and Google’s
 7   Android OS. When a consumer wishes to purchase a smartphone, the first choice
 8   she must make therefore is which operating system she wants the device to run and
 9   which mobile ecosystem she wants to participate in. Android device users face
10   significant switching costs and lock-in to the Android ecosystems that serves to protect
11   Google’s monopoly power, and consumers are unable to account for Google’s
12   anticompetitive conduct when they purchase a smart mobile device.
13                81.    75. First, consumers are deterred from leaving the Android
14   ecosystem due to the difficulty and costs of switching. Consumers choose a smartphone
15   based in part on the OS that comes pre-installed on that device and the ecosystem in
16   which the device participates (in addition to a bundle of other features, such as price,
17   battery life, design, storage space, and the range of available apps and accessories).
18   Once a consumer has selected a smartphone, the consumer cannot replace the mobile
19   OS that comes pre-installed on it with an alternative mobile OS. Rather, a consumer
20   who wishes to change the OS must purchase a new smartphone entirely, which is an
21   investment that most consumers do not make more often than every two or three
22   years. Many Android phones are cheaper than non-Android (i.e., Apple) phones;
23   for those users, a comparably-priced non-Android alternative simply isn’t
24   available. In addition, mobile OSs have different designs, controls, and functions that
25   consumers must learn to navigate. Over time, consumers who use Android devices
26   learn to operate efficiently on the Android OS. For example, the Android OS layout
27   differs from iOS in a wide range of functions, including key features such as searching
28   and installing “widgets” on the phone, organizing and searching the phone’s digital

     First Amended Complaint for Injunctive Relief   30
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 36 of 89




 1   content, configuring control center settings, and organizing photos. The cost of learning
 2   to use a different mobile OS is part of consumers’ switching costs.
 3                82.    76. Second, switching from Android devices may also result in a
 4   significant loss of personal and financial investment that consumers put into the
 5   Android ecosystem. Because apps, in-app content and many other products are
 6   designed for or are only compatible with a particular mobile OS, switching to a new
 7   mobile OS may mean losing access to such products or to data. Even if versions of such
 8   apps and products are available within the new ecosystem chosen by the consumer, the
 9   consumer would have to go through the process of downloading them again onto the
10   new devices and may have to purchase them anew. As a result, the consumer may be
11   forced to abandon his or her investment in at least some of those apps, along with any
12   purchased in-app content and consumer-generated data on those apps. Because apps
13   and device functionalities may not synchronize or operate efficiently across
14   operating systems, existing Android users also face costs associated with “mixing
15   and matching” different operating systems if they attempt to purchase a non-
16   Android device. Whether across a consumer’s own set of personal devices (e.g., a
17   phone and a tablet), or across the consumer’s family or business, “mixing and
18   matching” operating systems can significantly diminish the utility of applications,
19   which raises an additional and significant barrier to switching.
20                83.    77. Third, consumers are not able to avoid the switching costs and
21   lock-in to the Android OS ecosystem by acquiring more information prior to the
22   purchase of the Android device. The vast majority of mobile device consumers have no
23   reason to inquire, and therefore do not know about, Google’s anticompetitive
24   contractual restraints and policies. Furthermore, these consumers rationally do not give
25   much weight to Google’s anticompetitive conduct and anticompetitive fees when
26   deciding whether to switch frompurchase an Android device. Consumers consider
27   many features when deciding which smartphone or tablet to purchase, including design,
28   brand, processing power, battery life, functionality, and cellular plan. These features are

     First Amended Complaint for Injunctive Relief   31
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 37 of 89




 1   likely to play a substantially larger role in a consumer’s decision as to which smart
 2   mobile device to purchase than Google’s anticompetitive conduct in the relevant
 3   markets, particularly given that a consumer may consider the direct monetary cost of
 4   Google’s conduct to be small relative to the price of smart mobile devices, if the
 5   consumer is even aware of the conduct or assigns it such a cost at all. For example,
 6   over time a typical Android user may make multiple small purchases of paid apps and
 7   in-app digital content—accumulating to $100 or less annually—but may spend several
 8   hundreds of dollars at once to purchase an Android smart mobile device.
 9                84.    78. Consumers are also unable to determine the “lifecycle price” of
10   devices—i.e., to accurately assess at the point of purchase how much they will end up
11   spending in total (including on the device and all apps and in-app purchases) for the
12   duration of their ownership of the device. Consumers cannot know in advance of
13   purchasing a device all of the apps or in-app content that they may want to purchase
14   during the usable lifetime of the device. Consumers’ circumstances may change.
15   Consumers may develop new interests. They may learn about new apps or in-app
16   content that becomes available only after purchasing a device. New apps and in-app
17   content will continue to be developed and marketed after a consumer purchases a
18   smartphone or tablet. All of these factors may influence the amount of consumers’ app
19   and in-app purchases. Because they cannot know or predict all such factors when
20   purchasing mobile devices, consumers are unable to calculate the lifecycle prices of the
21   devices. This prevents consumers from effectively taking Google’s anticompetitive
22   conduct into account when making mobile device purchasing decisions.
23                85.    79. Because consumers face substantial switching costs and lock-in
24   to the Android OS, developers can only gain access to these users by also participating
25   in the Android ecosystem. Thus, developers face an even greater cost in not
26   participating in the Android ecosystem—loss of access to hundreds of millions of
27   Android OS users.
28

     First Amended Complaint for Injunctive Relief   32
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 38 of 89




 1                86.    Google’s anticompetitive restraints and policies serve to
 2   maintain and increase the switching costs described above. For example, by
 3   restricting the manner in which consumers can discover, download and install app
 4   stores that compete with the Google Play Store and by restricting the functionality
 5   of such competing stores (see paragraphs 122-141 below), Google blocks the
 6   emergence of competing multiplatform app stores that could lower switching costs
 7   by cataloguing or tracking a user’s apps and purchases across different OSs.
 8   These various restrictions that increase switching costs impede the adoption of
 9   competing OSs, and thereby help perpetuate and strengthen Google’s monopoly.
10                87.    Moreover, the close relationship that Google maintains with
11   Apple further reduces Google’s incentive to compete, innovate, and invest in app
12   distribution because Google benefits by cooperating with its “competitor” Apple.
13   As Google’s founder and former CEO Larry Page once told Apple CEO Steve Jobs
14   during a private meeting in 2010 about a “partnership” between Android and iOS:
15   “there will always be places we compete, and places where we cooperate”. For
16   example, for over 15 years, Google has maintained an agreement with Apple
17   whereby Google pays Apple a significant percentage of revenue derived from
18   searches run on iOS devices—an estimated $8-12 billion per year in recent years,
19   according to the U.S. Department of Justice—in exchange for Apple making
20   Google Search the default search engine on the Safari browser, Siri voice
21   command searches, and other search access points on Apple’s devices. Default
22   status on Apple devices is valuable to Google because Google search advertising is
23   Google’s main revenue source. And, through its agreements with Apple, Google
24   ensures that its own search (and therefore search advertising) will be used on
25   virtually all mobile devices, whether iOS or Android, as most consumers are
26   unlikely to change these settings on their phone and will become Google Search
27   users by default. Because Android and iOS account for over 99% of smartphone
28   OSs installed on mobile devices, Google’s agreement with Apple guarantees that

     First Amended Complaint for Injunctive Relief   33
              Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 39 of 89




 1   Google will generate revenue from virtually all smartphone OS users, regardless of
 2   whether they choose to purchase iOS or Android devices.
 3                 88.    Because Google reaps considerable profits from iOS users
 4   through its search arrangements with Apple, Google is not incentivized to compete
 5   more with Apple at the smartphone OS level and expend more resources attracting
 6   users from iOS to Android than it currently does. If it did not profit significantly
 7   from searches on iOS devices, Google might be more incentivized to, among other
 8   things, differentiate its Android platform from Apple with respect to the
 9   commissions it charges on app transactions. If Android competed with iOS on app
10   transactions, the market competition would make Android apps cheaper for users
11   and attract developers to launch their apps first (or even only) on Android.
12   Instead, Google and Apple are cozy duopolists, offering virtually the same terms to
13   developers and changing those terms in tandem (if at all). After a meeting
14   involving senior executives of Google and Apple, notes of the meeting were
15   exchanged between the two companies. The notes reflect: “Our vision is that we
16   work as if we are one company”.
          C.     Google’s Anti-Competitive Conduct Concerning the Android App
17               Distribution Market
18                 89.    80. Google has willfully and unlawfully maintained its monopoly in
19   the Android App Distribution Market through a series of related anti-competitive acts
20   that have substantially foreclosed competing ways of distributing apps to Android
21   users.
22                   i.   Google’s Conduct Toward OEMs and Mobile Network Operators
23                 90.    81. Google imposes anti-competitive constraints on Android OEMs
24   based on their need for access to a viable Android app store and other important services
25   provided by Google.
26                 91.    82. First, Google conditions OEMs’ licensing of the Google Play
27   Store, as well as other essential Google services and the Android trademark, on OEMs’
28   agreements to provide the Google Play Store with preferential treatment compared to

     First Amended Complaint for Injunctive Relief   34
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 40 of 89




 1   any other competing app store. Specifically, to access the Google Play Store, Android
 2   OEMs (which, as noted above, compriseinclude virtually all OEMs that obtain an OS
 3   on the merchant market) have signed a Mobile Application Distribution Agreement
 4   (“MADA”) with Google. A MADA confers a license to a bundle of products
 5   comprising proprietary Google apps, Google-supplied services necessary for
 6   functioning of mobile apps, and the Android trademark. Through its MADAs with
 7   Android OEMs, Google requires OEMs to locate the Google Play Store on the “home
 8   screen”8 of each mobile device. Android OEMs must further pre-install up to 30
 9   Google mandatory apps and must locate these apps on the home screen or on the next
10   screen, occupying valuable space on each user’s mobile device that otherwise could be
11   occupied by competing app stores and other services. These requirements ensure that
12   the Google Play Store is the most visible app store any user encounters and place any
13   other app store at a significant disadvantage.
14                 92.     83. Absent this restraint, OEMs could pre-install and prominently
15   display alternative app stores to the purchasers of some or all of their mobile devices,
16   allowing competing app stores the ability to vie for prominent placement on Android
17   devices, increased exposure to consumers and, as a result, increased ability to attract app
18   developers to their store. As an app distributor, Epic could and would negotiate with
19   OEMs to offer consumers more choice with a prominently displayed app store
20   containing Fortnite and other games, allowing Epic to reach more mobile users. This
21   would increase the distribution opportunities for Epic’s own apps, as well as a
22   variety of apps developed by third parties.
23                 93.     Second, Google’s AFA and ACC compatibility standards require
24   OEMs to implement Google’s restrictions and foreclose OEMs from modifying
25   Android to offer frictionless direct downloading of apps outside Google Play.
26
27
       8
28       The default “home screen” is the default display, prior to any changes made by users, that appears
     without scrolling when the device is in active idle mode (i.e., is not turned off or in sleep mode).

     First Amended Complaint for Injunctive Relief       35
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 41 of 89




 1                94.    84. SecondThird, Google interferes with OEMsforecloses
 2   developers’ ability to effectively distribute Android app stores and apps directly to
 3   consumers outside the Google Play Store, including by entering “exclusivity”
 4   agreements with certain OEMs ensuring that Google Play is the only app store that
 5   may be pre-installed on the devices the OEMs sell.
 6                95.    As Google’s own documents recognize, pre-installation of apps
 7   and app stores by an OEM presents a unique and particularly important
 8   opportunity for competing app distributors and app developers to reach Android
 9   users outside Google Play, especially new distributors seeking a foothold in
10   Android app distribution. An OEMs’ pre-installation of an icon corresponding to an
11   app or app store on the device provides users of those devices convenient, trusted
12   access to apps or app stores, without requiring consumers to seek out and acquire
13   such apps or app stores on their own. Some OEMs may choose toeven compete for
14   device buyers by offering mobile devices that provide such easy access to additional
15   mobiledesirable apps and app stores and apps. For example, as described below,
16   Epic invested substantial resources in optimizing a special, state-of-the-art version
17   of Fortnite for OnePlus, an Android OEM may pre-install an icon corresponding to an
18   app store or app on the device before it is sold to consumers. Even when an OEM
19   would want to make mobile apps available to consumers in this way, Google imposes
20   unjustified and pretextual warnings about the security of installing the app, even though
21   the consumer is choosing to install the app in full awareness of its source. , in exchange
22   for OnePlus’s agreement to enable a “one-touch” installation of Fortnite on its
23   devices—only for that agreement to be blocked by Google’s anti-competitive
24   conduct.
25                96.    Fearful that Epic and others would successfully begin
26   distributing competing app stores in this way, Google designed and undertook
27   coercive steps to foreclose this possibility. Specifically, Google has since 2019
28   entered agreements with certain OEMs restricting the OEMs from pre-installing

     First Amended Complaint for Injunctive Relief   36
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 42 of 89




 1   other app stores on most or all of the new Android devices they sell. Pursuant to
 2   these exclusivity agreements, Google agrees to share with OEMs monopoly profits
 3   Google earns from its Search business (and in some cases, profits from the Play
 4   Store itself), in exchange for these OEMs’ agreement not to pre-install alternative
 5   app stores. As described below, Google reached these agreements after specifically
 6   recognizing the competitive threat to its monopoly that Epic and other potential
 7   Android app distributors posed and Google intentionally designed these
 8   agreements to lock in Google’s monopoly power in “high monetizing” geographies.
 9                97.    In 2018, Epic decided to launch Fortnite on Android—but not on
10   Google Play. Epic developed and made available a Fortnite Launcher app (which
11   later became Epic Games Launcher) that could be directly downloaded from its
12   website and then used to install Fortnite (and, later, other Epic apps) on Android
13   devices. Epic also entered into a Collaboration Agreement with Samsung pursuant
14   to which Samsung would make available Fortnite to users of Samsung devices via
15   the Samsung Galaxy Store. Historically, Samsung’s app store had performed
16   poorly—Google estimated that users spent only 3% of the time on the Samsung
17   Galaxy Store that they spent on the Google Play Store. But Epic’s partnership
18   with Samsung and determination to bypass Google Play for distribution of Fortnite
19   struck fear into senior Google executives, not only because it meant the loss of 30%
20   of revenues that would be generated by the Android version of one of the most
21   popular apps in the world, but also because Epic was paving the way for other
22   Android app developers to distribute their apps without relying on Google Play.
23                98.    In particular, documents that Google’s Finance Director for
24   Platforms and Ecosystems prepared for the CFO of Alphabet around the time of
25   Fortnite’s launch on Android showed that Google feared what it termed a
26   “contagion risk” resulting from more and more app developers forgoing Google
27   Play. Google feared that the “contagion” would spread in this way: first, inspired
28   by Epic’s example, “[p]owerful developers” such as “Blizzard, Valve, Sony,

     First Amended Complaint for Injunctive Relief   37
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 43 of 89




 1   Nintendo”—creators of some of the most popular and profitable entertainment—
 2   would be “able to go on their own”, bypassing Play by directly distributing their
 3   own apps. Then, other “[m]ajor developers”, including Electronic Arts, King,
 4   Supercell and Ubisoft, will choose to “co-launch off Play”, collaborating to forego
 5   Google’s distribution services as well. And finally, Google even identified a risk
 6   that “[a]ll remaining titles [will] co-launch off Play”. Google calculated the total
 7   at-risk revenue from the threatened loss of market share in Android app
 8   distribution to be $3.6B, with the probability-weighted loss “conservative[ly]”
 9   estimated at $550M through 2021. Google also recognized that the “[r]ecent
10   Fortnite + Samsung partnership further amplifies risk & urgency of problem”
11   facing its monopoly position in Android app distribution. Google was determined
12   not to let this happen.
13                99.    The first step Google took to prevent this “contagion” was its
14   decision to offer Epic a special deal to launch Fortnite on Google Play. In July
15   2018, senior Google executives held a special, irregular “off-cycle” meeting of its
16   Business Council, comprised of some of the Google’s highest ranking executives
17   including Alphabet’s CFO. At this meeting, the Google Play team sought approval
18   for a “[c]ustom, cross-PA [cross–product area] partnership with Epic Games
19   worth up to $208M (incremental cost to Google of $147M) over 3 years”. The
20   notes from this meeting indicate that Google believed Epic was choosing to
21   distribute Fortnite off Google Play “to express frustration [about] closed
22   ecosystems (iOS, consoles) through use of [direct downloading] on Android to
23   distribute via their website” and that such an action would “threaten Play revenue
24   ($130M) and [the] broader business model”. The rationale for the deal also
25   included the “[h]igh risk of contagion”, with “up to $310M in revenue at risk”.
26   When one Google executive asked for “the exact Play store rev share if we can get
27   to the deal with them”, a Director of Finance responded that “[t]he key premise of
28   this proposal is that we would protect the rev share terms and hold them at the

     First Amended Complaint for Injunctive Relief   38
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 44 of 89




 1   70/30 split in line with our current business model to ensure we don’t establish a
 2   precedent that puts at risk our broader ecosystem”. He represented to the
 3   Business Council that the additional revenue share to Epic was roughly 5%,
 4   meaning, after accounting for the special benefits Google had determined to offer,
 5   Google would receive an effective discounted revenue share of 25% rather than the
 6   standard 30% share. The Business Council approved the offer to Epic.
 7                100. As part of these efforts, senior Google Play managers began
 8   reaching out to Epic. One manager contacted Epic’s Vice President and Co-
 9   Founder to gauge Epic’s interest in a special deal and, among other things,
10   discussed “the experience of getting Fortnite on Android” via direct downloading.
11   The manager’s call notes state that she viewed direct downloading Fortnite as
12   “frankly abysmal” and “an awful experience”, and that Epic should “worry that
13   most will not go through the 15+ steps”.
14                101. Google recognized that Epic might not accept its offer. “As a
15   potential alternative”, a senior Google executive proposed that Google “consider
16   approaching Tencent”, a company that owns a minority stake in Epic, “to either
17   (a) buy Epic shares from Tencent to get more control over Epic”, or “(b) join up
18   with Tencent to buy 100% of Epic”. Another senior Google executive suggested
19   that if Epic chose not to launch Fortnite on Google Play, Google could “lock down
20   Play/Android and [not] allow sideloading (or make it very hard to sideload (policy
21   position or even architecture) - difficult move in the face of the EC decision but we
22   have good privacy/security arguments about why sideloading is dangerous to the
23   user)”.
24                102.    Epic rejected Google’s special deal, opting instead to distribute
25   Fortnite for Android via Epic’s website and through a partnership with the large
26   Android OEM, Samsung. In the immediate wake of that decision, to discourage
27   consumers from direct downloading Fortnite, the Google Play security team began
28   collecting “exciting” statistics on “fake apps caught by [Google Play Protect] from

     First Amended Complaint for Injunctive Relief   39
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 45 of 89




 1   off-Play downloads” that it shared not with Epic or users, but rather with a Google
 2   Communications Manager for use in “coverage” by journalists of Epic’s decision
 3   to launch Fortnite off Google Play.
 4                103. More broadly, Epic’s decision to launch Fortnite for Android off
 5   Google Play motivated Google to execute a series of anticompetitive actions to limit
 6   the “contagion”. Among other initiatives discussed below, Google increased its
 7   focus on the nascent competitive threats posed by Epic and others who may be able
 8   to offer alternative app stores on Android, including by negotiating for pre-
 9   installation of such app stores with OEMs. In a 2019 presentation prepared by
10   Google Play’s finance team, Google estimated that the most likely scenario among
11   the scenarios it considered was that Epic would strike a deal for the distribution of
12   its Epic Games Store with “1 mobile OEM” or as many as “3-5 mobile OEMs”, in
13   addition to the Collaboration Agreement it had entered with Samsung. Google
14   forecasted that Epic’s Android store would attract numerous developers who
15   would “migrate Mature Western/US titles to Epic store”, which would capture
16   “50% spend in those games on those devices”. Indeed, Google recognized that
17   Epic’s entry could dramatically reduce the barriers faced by new market entrants:
18   “[e]very developer that follows Epic’s path & launches on the Epic store will have
19   less friction & a larger addressable user base than title before it”. And even if a
20   developer attracted fewer users by supporting a new market entrant rather than
21   relying on Google Play, they could still earn more revenue due to the favorable
22   88/12 revenue share offered by the Epic Games Store: “[d]evelopers can afford to
23   take a ~20% performance hit on Epic store (due to 88% rev share) and still break-
24   even”. In the 2019 document, Google estimated that entry by Epic Games Store
25   alone threatened a “[m]ost [l]ikely loss” of $350M of Google’s monopoly revenue,
26   and a “[m]ax risk” of $1.4B, by 2022; Google also identified a probability weighted
27   combined loss of $1.1B and $6B of total at-risk revenue “if other store(s)”,
28

     First Amended Complaint for Injunctive Relief   40
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 46 of 89




 1   including those distributed by Samsung and Amazon, were able to “gain full
 2   traction”.
 3                104. Recognizing the threat that preinstalled app stores could pose to
 4   Google Play’s dominance, Google took action to ensure that OEMs would not enter
 5   into partnerships with distributors like Epic. Less than a year after having been
 6   found by the European Commission to have monopoly power in an Android app
 7   distribution market, Google devised and executed a plan to eliminate the risk of
 8   the “contagion” of competition that was threatening Google’s monopoly.
 9                105. Google’s anticompetitive conduct proceeded in this way: Google
10   began offering OEMs the chance to participate in its “Premier Device Program”
11   beginning in 2019. Although Google had previously offered OEMs that signed its
12   restrictive MADAs the chance to participate in an RSA, the new “Premier” tier
13   RSAs and similar agreements contain even more restrictions on OEMs. Google’s
14   own documents recognize that the “Premier” tier agreements mandate “Google
15   exclusivity and defaults for all key functions: No apps with APK install rights” on
16   Premier devices, meaning that the OEM cannot install any apps with the ability to
17   install other apps (in other words, app stores, or the Fortnite Launcher Epic sought
18   to distribute outside of Play). Google recognized that the new Premier agreements
19   result in “Exclusivity” for Google Play on covered devices. In exchange for these
20   exclusivity commitments, Google offered OEMs various forms of financial
21   incentives, including 4% of Google’s Search revenues earned on the covered
22   devices (on top of the 8% of Search revenues Google already commits to OEMs
23   who sign a non-Premier RSA and a MADA), as well as other financial incentives
24   such as monthly bonuses. For certain OEMs, including LG and Motorola, Google
25   also agreed to pay between 3-6% of “Play spend” incurred on Premier devices
26   manufactured by the OEMs, structuring the deal “to increase overall appeal” and
27   lock-in its monopoly power in “high monetizing [geographies]” (such as in the
28   United States, where LG and Motorola sell the most popular Android mobile

     First Amended Complaint for Injunctive Relief   41
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 47 of 89




 1   devices outside of Samsung devices). Google’s RSAs play a significant role in
 2   inducing OEMs to sign a MADA, because OEMs cannot have the benefits of an
 3   RSA without being a party to a MADA.
 4                106. Although the exact terms of the agreements vary, to take one
 5   illustrative example, Google executed a “Premier” tier RSA with OEM HMD
 6   Global, which sells Nokia-branded mobile devices, effective December 1, 2019,
 7   through November 30, 2022.
 8                107. Section 5.1 of Google’s RSA with HMD Global requires that
 9   each “Premier Device” (i.e., those devices that comply with all restrictions
10   contained in Section 5) comply with “all requirements set forth in Attachment C
11   (Premier Service Access Points)”, which mandates that the Google Play app “[i]con
12   is placed on the Default Home Screen and Google Play app is set as default
13   marketplace for applications, games, books, movies, music, and all other digital
14   content (including subscriptions)”.
15                108. Moreover, under Section 5.1(d), HMD Global is required to
16   comply with the “Premier Device Program Requirements Document”. Epic
17   believes based on the reference in the RSA to “restriction[s] on the installation of
18   applications with INSTALL-PACKAGE permissions set forth in Section 3.7
19   (Application Preloads) of the Premier Device Program Requirements”, that this
20   document is likely to contain further anticompetitive requirements. Google also
21   has published “Premier Tier Program Requirements” on its “Android Partners”
22   website—a document that appears to be related to the “Premier Device Program
23   Requirements Document” that Google has not yet produced. There, Google
24   provides again that Android OEMs releasing devices designated as “Premier”
25   must not include apps that might compete with Google Play. In Section 3.7, Google
26   commands that “[a]pplication preloads” “MUST NOT contain
27   INSTALL_PACKAGES permissions”, i.e. must not be able to install other
28   applications, an essential function of an app store. Google further instructs that

     First Amended Complaint for Injunctive Relief   42
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 48 of 89




 1   pre-loaded apps “MUST NOT overlap with the following Google preloads in terms
 2   of the applications, features or functionality: . . . Google Play”. Google also
 3   expressly prohibits “[first-party] installers and [third-party] engines powering
 4   [first-party] installers . . . without Google’s prior review and approval”, and makes
 5   clear that such installers may not “promote Alternative Services”, which includes
 6   alternative app stores. Further, preloaded apps that are permitted “MUST be
 7   available in Google Play”, further ensuring that Android app developers cannot
 8   forego Google’s app distribution services or the anti-competitive restrictions
 9   Google imposes on developers.
10                109. As a further restriction, Section 5.2, relating to the configuration
11   of Google Play and other Google Apps, requires that HMD Global agree that it
12   “will not . . . include in any manner on a Premier Device . . . any Alternative
13   Service, or any application, bookmark, product, service, icon, launcher, Hotword,
14   Gesture, or functionality that has the primary purpose of providing access to any
15   Alternative Service” nor may “introduce, promote, or suggest (including via over-
16   the-air prompt) an Alternative Service to an End User”. The agreement defines
17   Alternative Service as including any “Alternative Play Service”, defined as “any
18   service that is substantially similar to Google Play (as determined by Google in its
19   sole discretion)”.
20                110. In addition, under Section 11.1, entitled “Shared Revenue”,
21   Google expressly conditions HMD Global’s receipt of “Shared Net Play
22   Transaction Revenue” and “Shared Net Ad Revenue” on HMD Global
23   maintaining compliance with the requirements of “Sections 3 through 5 (regarding
24   Device requirements)”.
25                111.     More recently, Google has reached agreements with OEMs in
26   the form of “Mobile Incentive Agreements” (“MIAs”). In one such agreement
27   involving Motorola, Google conditioned Motorola’s receipt of “Monthly
28   Incentives” on Motorola’s promises not to “include in any manner on a

     First Amended Complaint for Injunctive Relief   43
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 49 of 89




 1   Foundation Tier Device . . . Any Alternative Service, or any application, service, or
 2   functionality that has the primary purpose of providing access to any Alternative
 3   Service” and not “to introduce, promote or suggest (including via over-the-air
 4   prompt) an Alternative Service to an End User” on such devices. The “Alternative
 5   Services” prohibited by Google include any “Alternative Play Service”, which is
 6   defined to mean “any service that is substantially similar to Google Play (as
 7   determined by Google in its sole discretion”.
 8                112. Google’s efforts to foreclose competition in this way were a
 9   resounding success. Within a matter of months after the Premier Device Program
10   began, Google recognized that the program had successfully eliminated the “risk of
11   contagion”. By May 2020, many of the world’s largest and most popular Android
12   OEMs had agreed to Google Play exclusivity for most of their new Android
13   devices. Motorola and LG—which Google had targeted for extra financial
14   incentives—both committed nearly all (98% and 95%) of their devices to the
15   Premier program. The giant Chinese conglomerate BBK—which manufactures
16   and sells a range of Android devices under its Oppo, Vivo and OnePlus brands,
17   among others—had designated around 70% of its new devices as “Premier”.
18   Other brands participating in the program included Xiaomi (40%), HMD (which
19   manufactures devices with the Nokia Mobile brand) (100%), Sony (50%), Sharp
20   (50%) and “Other” (80%). In a presentation prepared by and presented to senior
21   Google Play executives, Google noted that in the short time since the beginning of
22   the program, over 200 million new devices were covered. The same presentation
23   shows that Google believed that the new RSAs successfully eliminated the “risk of
24   app developer contagion”; noting that there was “no risk” under the “Current
25   Premier tier”.
26                113. 85. Epic recentlyIn the same presentation, Google recognized that
27   the Premier Device Program had “impact[ed]” “Epic’s ability to preload” its apps
28   by negotiating with OEMs. Google’s Premier RSAs (and MIAs) thus intentionally

     First Amended Complaint for Injunctive Relief   44
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 50 of 89




 1   and directly resulted in the substantial foreclosure of an important, alternative
 2   method of app distribution on Android: installation by OEMs. Indeed, Epic had
 3   reached an agreement with OnePlus, an OEMone of the brands owned by BBK, to
 4   allow users of OnePlus mobile devices to seamlessly install Fortnite and other Epic
 5   gamesapps by touching an Epic Games app on their devices—without encountering any
 6   obstacles typically imposed by the Android OS on apps directly downloaded from
 7   developers. In conjunction with this agreement, Epic designed a version of Fortnite for
 8   certain OnePlus devices that delivers a state-of-the-art framerate (the frequency at which
 9   consecutive images appear on the device’s screen), providing an even better
10   gameplayuser experience for Fortnite players. Although the original agreement
11   between Epic and OnePlus contemplated making this installation method available
12   worldwide, Google demanded that OnePlus not implement its agreement with Epic with
13   the limited exception of mobile devices sold in India. OnePlus informed Epic that
14   Google was “particularly concerned that the Epic Games app would have ability to
15   potentially install and update multiple games with a silent install bypassing the Google
16   Play Store”.9 Further, OnePlus advised that any waiver of Google’s restriction “would
17   be rejected due to the Epic Games app serving as a potential portfolio of games and
18   game updates”. As a result, OnePlus mobile device users in India can install Epic
19   gamesapps seamlessly without using the Google Play Store, while users outside India
20   cannot.
21                  114. 86. Another OEM who participated in a Premier RSA, LG, also
22   told Epic that it had a contract with Google “to block side downloading off Google Play
23   Store this year”, but that the OEM could “surely” make Epic gamesapps available to
24   consumers if the Google Play Store were used. Google prevented LG from pre-
25   installing the Epic Games app on LG devices.
26
27      9
          A “silent install” is an installation process free of the dire security warnings that Google triggers
28   when apps are directly downloaded, such as the “one touch” process on which Epic and OnePlus had
     agreed.

     First Amended Complaint for Injunctive Relief         45
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 51 of 89




 1                115. Google’s Premier Device Program was not publicly known, and
 2   was not known to Epic, before Google recently began producing relevant
 3   documents in this litigation. Google has sought to conceal its most restrictive
 4   anticompetitive conduct by, among other things, including in the agreements
 5   themselves a provision restricting signatories from making “any public statement
 6   regarding [the] Agreement without the other party’s prior written approval”.
 7   Google then used the confidentiality it imposed on OEMs to argue, in its Motion to
 8   Dismiss, that Android OEMs are not prohibited from “pre-installing alternative
 9   app stores”, and that Epic failed to sufficiently allege the exclusivity agreements it
10   concealed. (Dkt. 91 at 9 (“OEMs retain the ability under the MADAs to pre-install
11   . . . competing app stores”); see also id. at 8 (“Plaintiffs also challenge Google’s
12   agreements with OEMs, which they claim ‘discourage’—but do not claim
13   prohibit—OEMs from pre-installing alternative app stores”); id. at 15 (“Plaintiffs’
14   allegations fall short of alleging actual foreclosure or exclusivity, and Plaintiffs do
15   not allege the MADAs prohibit OEMs from pre-installing rival app stores”
16   (emphasis in original)); id. at 17 (“Nor is there any allegation that MADAs prevent
17   rival app stores from being pre-installed elsewhere on a device.”).) Google’s
18   representations also obscured its efforts to ensure that Google Play would retain
19   exclusivity on the default screen through other OEM agreements. (Dkt. 91 at 17
20   (“There is no allegation that MADAs prevent rival app stores from also being pre-
21   installed on the home screen . . .”).) The revelations in Google’s recent document
22   productions (which are thus far incomplete) make clear that the exceedingly
23   carefully phrased arguments and representations Google made in connection with
24   its Motion to Dismiss are inconsistent with Google’s own documents.
25                116. 87. In the absence of this conduct, Epic could and would negotiate
26   with OEMs to make Fortnite and other Epic gamesapps directly available to consumers,
27   free from Google’s anti-competitive restraints. OEMs could then compete for the sale
28   of mobile devices based in part on the set of apps offered on the OEMs’ devices. But

     First Amended Complaint for Injunctive Relief   46
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 52 of 89




 1   Google substantially forecloses alternative ways of distributing Android apps other
 2   than through its own monopolized app store, harming competition among OEMs and
 3   among app developers, to the detriment of consumers.
 4                117. Google has also historically leveraged revenue share agreements
 5   to discourage mobile network operators (“MNOs”) from creating competing app
 6   stores. Many consumers contract with an MNO to enable their devices to
 7   communicate and access the Internet over cellular networks. Prominent MNOs in
 8   the United States include AT&T Mobility, T-Mobile, and Verizon Wireless. In
 9   2009, shortly after the launch of Android and Google Play’s predecessor, Android
10   Market, Google began discussing using revenue share agreements to address the
11   “challenge” of MNOs and OEMs looking to create their own app stores. Google’s
12   goal was to “[i]ncentivize partners[s] to drive developer and user communities
13   towards Android market”.
14                118. Google increased the market share of Android Market by
15   adopting revenue share agreements that split the revenue from app purchases with
16   certain MNOs. Google knew at the time that “Mobile operators are not willing to
17   give up the revenue stream on content distribution . . . Will block Market if we
18   don’t share revenue”. Beginning in 2009, Google entered into revenue share
19   agreements with various MNOs that split Android Market revenue between app
20   developers, MNOs, and Google. Under these arrangements, app developers
21   typically received 70% of a given purchase, while MNOs received 20-25% and
22   Google received the remaining 5-10% for its operating and transaction costs.
23   Google understood that this 20-25% revenue share for MNOs “[p]rovide[d]
24   incentive for operators to distribute Android market” by “offset[ting the]
25   opportunity cost” of giving up their own app distribution channels.
26                119. In its Motion to Dismiss, Google has argued that the existence of
27   Samsung’s Galaxy Store—which exists only on devices that Samsung sells—is
28   somehow “fatal to Plaintiffs’ claim of actual foreclosure”. But documents

     First Amended Complaint for Injunctive Relief   47
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 53 of 89




 1   discussing Google’s “Project Banyan” demonstrate how Google attempted to
 2   negotiate a deal with Samsung that would prevent the Galaxy Store from becoming
 3   a competitive threat and impose Google’s anti-competitive Google Play Billing tie
 4   on apps distributed by Samsung. In April 2019, Google executives traveled to
 5   Korea to meet with Samsung to discuss an “app distribution” proposal. Internal
 6   documents presented to Google’s Business Council reveal the details of this
 7   proposal. First, Google sought Samsung’s agreement that Google Play would host
 8   the apps and games distributed by the Galaxy Store and that Google Play would
 9   provide “infrastructure support to Galaxy Store (including Play Billing)”, ensuring
10   that Google’s in-app payment solution would be used in apps distributed through
11   the Galaxy Store. Because Samsung would thus “forgo store services revenue”,
12   Google planned to make annual payments to Samsung of “up to $60M, which was
13   Google’s top-end estimate of the “current . . . operating profit of [the] Galaxy
14   Store” but a small fraction of the “likely 2022 margin risk to Play”. Second, the
15   Business Council documents indicate that Google sought Samsung’s agreement
16   that “Play and Galaxy Store” would be the “only app stores on Default Home
17   Screen”, ensuring that Samsung could not provide convenient placement to any
18   other competing app store. Google recognized that such a deal, in conjunction
19   with a developer-focused plan described below called “Project Hug”, would
20   “mitigate[] risk that top game developers de-prioritize Google Play for title
21   distribution” and secure the “Play revenue / margin at risk”, which was “up to $6B
22   / $1.1B in 2022” alone. In an email exchange following Google’s visit to Samsung’s
23   headquarters in Korea, Samsung indicated that it was “willing to accept [Google’s]
24   proposal to distribute Android apps through [the Google] Play store, with
25   Samsung maintaining a front end of Galaxy store”, but asked that Google allow
26   users to choose between Samsung IAP and Google Play Billing. In internal emails
27   that followed, Google Play and Android executives noted their opposition to the
28   idea of allowing Galaxy users even the option to use Samsung IAP, and one

     First Amended Complaint for Injunctive Relief   48
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 54 of 89




 1   executive relayed ideas from the head of Android that in response to Samsung’s
 2   request, Google could “[r]equest a revshare on [Samsung’s] hardware margin (I’m
 3   serious) in exchange for their own IAP”, charge Samsung “a license fee for Play in
 4   exchange for their own IAP”, or “[o]ffer revshare or bounty for IAP on Play if
 5   they don’t have their own IAP platform”.
 6                120. Project Banyan was not Google’s first attempt to buy out
 7   Samsung’s app store. Google emails show that in 2011, senior Android executives
 8   were “having discussions with Samsung to get them to stop distributing apps
 9   through Samsung App store”. Other documents reveal that in late 2013, Google
10   again met with Samsung to discuss the possibility that “Samsung Apps should no
11   longer compete directly with Google Play”, that it would “only have 200 apps” that
12   would appear “for limited time” and be “boutique and complimentary [sic] to
13   Google Play”, and that “Samsung Apps could link to Google Play for many
14   purchases if the right infrastructure is in place”. As one Google employee
15   explained, “Samsung’s duplication of our services on Android is one of the critical
16   issues with the partnership right now. Samsung Apps relative to Google Play is
17   one of the most glaring.”
18                121. Google ultimately chose not to pursue Project Banyan as
19   authorized by the Business Council. However, the Complaint filed by 36 States
20   and the District of Columbia in State of Utah, et al. v. Google LLC, et al., alleges
21   that Google then sought “a different implementation toward the same
22   anticompetitive goal” as part of a new effort, “Project Agave”. Epic does not have
23   the details of any deal Google reached with Samsung as part of Project Agave
24   because Google has not yet produced many underlying documents to Epic, and
25   Google has maintained redactions over the States’ relevant allegations when
26   Google produced the States’ Complaint to Epic. But documents that Google has
27   produced to Epic reveal that Google sought an “[i]ndividual surgical deal[]” with
28   Samsung, in which Google would secure, among other things, “play protections”

     First Amended Complaint for Injunctive Relief   49
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 55 of 89




 1   and in exchange give Samsung a “rev share on browsers and assistant”, a
 2   percentage “of Play rev share on IAP powered by Google”, and “Billing
 3   integrations for App Gallery”.
 4                    ii.   Google’s Conduct Toward App Distributors and Developers
 5                   122. 88. Google imposes anti-competitive restrictions on competing app
 6   distributors and developers that further entrench its monopoly in Android App
 7   Distribution.
 8                   123. 89. First, Google prevents app distributors from providing Android
 9   users ready access to competing app stores. Specifically, even though competitive app
10   stores themselves are mobile apps that could easily be distributed through the Google
11   Play Store, Google prohibits the distribution of any competing app store through the
12   Google Play Store, without any technological or other justification.
13                   124. 90. Google imposes this restraint through provisions of the Google
14   Play Developer Distribution Agreement (“DDA”), which Google requires all app
15   developers to sign before they can distribute their apps through the Google Play Store.
16   Each of the Defendants, except Google Payment, is a party to the DDA.
17                   125. 91. Section 4.5 of the DDA provides that developers “may not use
18   Google Play to distribute or make available any Product that has a purpose that
19   facilitates the distribution of software applications and games for use on Android
20   devices outside of Google Play.” The DDA further reserves to Google the right to
21   remove and disable any Android app that it determines violates this requirement. The
22   DDA is non-negotiable, and developers that seek access to Android users through the
23   Google Play Store must accept Google’s standardized contract of adhesion.
24                   126. 92. In the absence of these unlawful restraints, competing app
25   distributors could allow users to replace or supplement the Google Play Store on their
26   devices with competing app stores, which users could easily download and install
27   through the Google Play Store. App stores could compete and benefit consumers by
28   offering lower prices and innovative app store models, such as app stores that are

     First Amended Complaint for Injunctive Relief   50
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 56 of 89




 1   curated to specific consumers’ interests—e.g., an app store that specializes in games or
 2   an app store that only offers apps that increase productivity. Without Google’s unlawful
 3   restraints, additional app stores would provide additional platforms on which more apps
 4   could be featured, and thereby, discovered by consumers. Epic has been damaged
 5   through its inability to provide a competing app store (as it does on personal computers)
 6   and by the loss of the opportunity to reach more Android users directly in the ways that
 7   personal computers allow developers to reach consumers without artificial constraints.
 8                127. 93. Second, Google conditions app developers’ ability to effectively
 9   advertise their apps to Android users on being listed in the Google Play Store.
10   Specifically, Google markets an App Campaigns program that, as Google says, allows
11   app developers to “get your app into the hands of more paying users” by “streamlin[ing]
12   the process for you, making it easy to promote your apps across Google’s largest
13   properties”. This includes certain ad placements on Google Search, YouTube, Discover
14   on Google Search, and the Google Display Network, andas well as with Google’s
15   “search partners”, that are specially optimized for the advertising of mobile apps.
16   However, in order to access this valuable advertising space through the App Campaigns
17   program, Google requires that app developers list their app in either the Google Play
18   Store (to reach Android users) or in the Apple App Store (to reach Apple iOS users).
19   This conduct further entrenches Google’s monopoly in Android App Distribution by
20   coercing Android app developers to list their apps in the Google Play Store or risk
21   losing access to a great many Android users they could otherwise advertise to but for
22   Google’s restrictions.
23                128. Third, “responding to Epic’s decision to launch Fortnite
24   completely off of Play and build their own store, and the likeliness of others to
25   follow suit or consider launching off Play on other stores (notably Samsung)”,
26   Google launched an initiative called “Project Hug”, now referred to as the Games
27   Velocity Program. As explained by Android executives in internal documents,
28   Project Hug, which was created and developed alongside Project Banyan, was “a

     First Amended Complaint for Injunctive Relief   51
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 57 of 89




 1   hug developers close and show love plan”, or “a surge plan to throw extra
 2   love/promotion to top developers and games (including Tencent portfolio
 3   companies)”. As Google Play and Android executives explained to the Business
 4   Council in April 2019, in the same presentation that secured the approval of
 5   Project Banyan, Google’s plan was to spend hundreds of millions of dollars on
 6   secret deals with over 20 top developers that were “most at risk . . . of attrition
 7   from Play”, in order to prevent these developers from competing with Google Play
 8   and inspiring the widespread “contagion” effect that Google feared. Google’s
 9   documents reveal that a majority of the Project Hug developers were “[a]gitated or
10   inquired about revenue share”, and several had “[c]onsidered [their] own
11   distribution and/or payments platforms”. Other Project Hug presentations
12   prepared for senior executives note that “Fortnite would have been substantially
13   more successful had they launched on Play”, but “other developers might follow
14   Epic’s path for various reasons”. The Business Council approved Project Hug as
15   part of a package with Project Banyan and, by December 2020, Google had signed
16   deals with the vast majority of the developers it targeted.
17                 iii.   Google’s Conduct Toward Consumers
18                129. 94. Google directly and anti-competitively restricts the manner in
19   which consumers can discover, download and install mobile apps and app stores.
20   Although Google nominally allows consumers to directly download and install Android
21   apps and app stores—a process that Google pejoratively describes as “sideloading”—
22   ”—Google has ensured, through a series of technological impediments imposed by the
23   Android OS, that direct downloading remains untenable for most consumers.
24                130. 95. But for Google’s anticompetitive acts, Android users could freely
25   download apps from developers’ websites, rather than through an app store, just as they
26   might do on a personal computer. There is no reason that downloading and installing an
27   app on a mobile device should differ from downloading and installing software on a
28   personal computer. Millions of personal computer users download and install software

     First Amended Complaint for Injunctive Relief   52
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 58 of 89




 1   directly every day, such as Google’s own Chrome browser or Adobe’s Acrobat Reader.
 2   Personal computer users do this easily and safely.
 3                131. 96. Direct downloading on Android mobile devices, however, differs
 4   dramatically. Google ensures that the Android process is technically complex,
 5   confusing and threatening, filled with dire warnings that scare most consumers into
 6   abandoning the lengthy process. Google understands this, and staff members have
 7   acknowledged internally that the difficulty Google imposes on consumers who wish
 8   to direct download leads to a “[p]oor user experience,” in that there are “15+ steps
 9   to get app [via sideloading] vs 2 steps with Play or on iOS”. For example,
10   depending on the version of Android running on a mobile device, downloading and
11   installing Fortnite or any other Epic app on an Android device could take as many as
12   16 steps or more, including requiring the user to make changes to the device’s default
13   settings and manually granting various permissions while being warned that doing so is
14   dangerous. Below are the myriad steps an average Android user has to go through in
15   order to download and install Fortnite directly from Epic’s secure servers.
16
17
18
19
20
21
22
23
24
25
26
                  132. 97. Below are two of the intimidating messages and warnings about
27
     the supposed danger of directly downloading and installing apps that consumers
28
     encounter during this process.

     First Amended Complaint for Injunctive Relief   53
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 59 of 89




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                133. 98. As if this slog through warnings and threats were not enough to
15   ensure the inferiority of direct downloading as a distribution method for Android apps,
16   Google denies downloaded apps the permissions necessary to be seamlessly updated in
17   the background—instead, Google allows such updates only for apps downloaded via
18   Google Play Store. The result is that consumers in most instances must manually
19   approve every update of a “sideloaded” app. In addition, depending on the OS version
20   and selected settings, such updates may require users to go through many of the steps in
21   the downloading process repeatedly, again triggering many of the same warnings. This
22   imposes onerous obstacles on consumers who wish to keep the most current version of
23   an app on their mobile device and further drives consumers away from direct
24   downloading and toward Google’s monopolized app store.
25                134. 99. Further,Google further restricts direct downloading under the
26   guise of offering protection from malware, Google further restricts direct downloading.
27   When Google deems an app “harmful”, Google may prevent the installation of, prompt
28   a consumer to uninstall, or forcibly remove the app from a consumer’s device. And


     First Amended Complaint for Injunctive Relief   54
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 60 of 89




 1   direct downloading has been prevented entirely on the Android devices that are part of
 2   Google’s so-called Advanced Protection Program (“APP”). Consumers who have
 3   enrolled in APP are unable to directly download apps; their Android device can only
 4   download apps distributed in the Google Play Store or in the rare instance of another
 5   pre-installed app store that Google has pre-approved for an OEM to offer on its devices.
 6   App developers therefore cannot reach APP users unless they first agree to distribute
 7   their apps through the Google Play Store or through a separate Google-approved, OEM-
 8   offered app store, where available. Google’s invocation of security is an excuse to
 9   further strangle an app developer’s ability to reach Android users, as shown by a
10   comparison to personal computers, where users can securely purchase and download
11   new software without being limited to a single software store owned or approved by the
12   user’s anti-virus software vendor.
13                135. 100. Direct downloading is also nominally available to competing
14   app distributors who seek to distribute competing Android app stores directly to
15   consumers. However, the same restrictions Google imposes on the direct downloading
16   of apps apply to the direct downloading of app stores. Indeed, Google Play Protect has
17   flagged at least one competing Android app store, Aptoide, as “harmful”, further
18   hindering consumers’ ability to access a competing app store.
19                136. 101. AndGoogle prohibits apps downloaded from “sideloaded” app
20   stores, like apps directly downloaded from a developer’s website, may not befrom
21   being automatically uploadedupdated in the background.10 Thus, direct downloading
22   is not a viable way for app stores to reach Android users, any more than it is a viable
23   alternative for single apps; the only difference is that the former do not have any
24   alternative, ensuring the latter are forced into the Google Play Store.
25
26     10
           In the latest announced, but as of yet unreleased, version of Android (which was announced
27   after this lawsuit was filed), Google vaguely promised to “make third-party app stores easier to
     use on Android 12”; however, the details of any improvements remain unclear. Sameer Samat,
28   Android 12 Beta: Designed for you, May 18, 2021, https://blog.google/products/android/android-
     12-beta/.

     First Amended Complaint for Injunctive Relief   55
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 61 of 89




 1                137. Google understands that the myriad barriers it erects to direct
 2   downloading have the effect of protecting its app distribution monopoly and
 3   limiting developers’ ability to distribute their apps. In an internal document titled
 4   “Response to Epic”, a Google employee explained that the “install friction”
 5   associated with direct downloading was “not only a bad experience” for users but
 6   that Google knew “from its data that it will drastically limit [Epic’s] reach”. The
 7   document goes on to explain that “[f]uture [Fortnite] updates will be challenged re:
 8   targeting, update experience via web”; that the direct downloading approach was
 9   “most associated with malicious apps”, which would be “incompatible with
10   [Epic’s] brand/demographics”; and that “[t]he approach will create significant
11   user confusion, since [Google Play] will still attract [billions] of users who will
12   search for Fortnite and run into deadends that aren’t clear how to resolve”.
13                138. 102. But for Google’s restrictions on direct downloading, Epic and
14   other app distributors and developers could try to directly distribute their stores and apps
15   to those consumers who would be open to a process outside an established app store.
16   But as explained above, Google makes direct downloading substantially and
17   unnecessarily difficult, and in some cases prevents it entirely, further narrowing this
18   already narrow alternative distribution channel.
19                139. 103. There is no legitimate reason for Google’s conduct. Indeed, for
20   decades the users of personal computers have been able to install software acquired
21   from various sources without being deterred by anything like the obstacles erected by
22   Google. NowFor many years, a user canhas been able to navigate to the Internet
23   webpage sponsored by the developer of software he/she desires, click once or twice to
24   download and install an application, and be up and running, often in a matter of
25   minutes. The operating systems used by personal computers efficiently facilitate this
26   download and installation (unlike Android), and security screening is conducted by a
27   neutral security software operating in the background, allowing users to download
28   software from any source they choose (unlike Android).

     First Amended Complaint for Injunctive Relief   56
               Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 62 of 89




 1                  140. 104. Google’s anti-competitive and unjustified restrictions on
 2   distributing apps through any means other than its own app store contradict its own
 3   claims that Android app developers can “us[e] any distribution approach or combination
 4   of approaches that meets your needs”, and that developers can even provide consumers
 5   “apps from a website or [by] emailing them directly to users.”1011 In reality, Google
 6   specifically prevents app developers from effectively availing themselves of alternative
 7   distribution channels that itGoogle touts todayas available.
 8                  141. 105. Through these anti-competitive acts, including contractual
 9   provisions and exclusionary obstacles, Google has willfully obtained a near-absolute
10   monopoly over Android mobile app distribution. Google Play Store downloads have
11   accounted for more than 90% of downloads through Android app stores, dwarfing other
12   available distribution channels.
13             D.   Anti-Competitive Effects in the Android App Distribution Market
14                  142. 106. Google’s anti-competitive conduct forecloseshas substantially
15   foreclosed competition in the Android App Distribution Market, affectsaffecting a
16   substantial volume of commerce in this Market and causescausing anti-competitive
17   harms to OEMs, competing mobile app distributors, mobile app developers, and
18   consumers.
19                  143. 107. Google’s conduct harms OEMs by forcing them to dedicate to
20   the Google Play Store and other mandatory Google applications valuable space on their
21   devices’ “home screen”, even if they would rather use that real estate for other purposes,
22   including to offer alternative app stores. Individually and together, these requirements
23   limit OEMs’ ability to innovate and compete with each other by offering innovative and
24   more appealing (in terms of price and quality) distribution platforms for mobile apps.
25   Google’s restrictions also interfere with OEMs’ ability to compete with each other by
26
27      1011
             Google Play Developers Page, Alternative distribution optionsDistribution Options,
28   https://developer.android.com/distribute/marketing-tools/alternative-distribution (last accessed June
     7July 20, 20202021).

     First Amended Complaint for Injunctive Relief        57
              Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 63 of 89




 1   offering Android devices with tailored combinations of pre-installed apps that would
 2   appeal to particular subsets of mobile device consumers.
 3                 144. 108. Google’s conduct harms would-be competitor app distributors,
 4   such as Epic, which could otherwise innovate new models of app distribution and
 5   provide OEMs, app developers, and consumers choice beyond Google’s own app store.
 6                 145. 109. Google’s anti-competitive conduct harms app developers, such
 7   as Epic, which are forced to agree to Google’s anti-competitive terms and conditions if
 8   they wish to reach many Android users, such as through advertising on Google’s
 9   valuable advertising properties. Google’s restrictions prevent developers from
10   experimenting with alternative app distribution models, such as providing apps directly
11   to consumers, selling apps through curated app stores, creating their own competing app
12   stores, or forming business relationships with OEMs who can pre-install apps. By
13   restricting developers in such a way, Google ensures that the developer’s apps will be
14   distributed on the Google Play Store, and that Google is then able to monitor and collect
15   a variety of information on the apps’ usage, which it can then use to develop and offer
16   its own competing apps that are, of course, not subject to Google’s supra-competitive
17   taxes.
18                 146. 110. Both developers and consumers are harmed by Google’s supra-
19   competitive taxes of 30% on the purchase price of apps distributed through the Google
20   Play Store, which is a much higher transaction fee than would exist in a competitive
21   market. Google’s supra-competitive taxes raise prices for app developers and
22   consumers and reduce the output of mobile apps and related content by depriving app
23   developers incentive and capital to develop new apps and content.
24                 147. 111. Consumers are further harmed because Google’s control of app
25   distribution reduces developers’ ability and incentive to distribute apps to consumers in
26   different and innovative ways—for example, through genre-specific app stores. Google,
27   byBy restraining the distribution market and eliminating the ability and incentive for
28   competing app stores, Google also limits consumers’ ability to discover new apps of

     First Amended Complaint for Injunctive Relief   58
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 64 of 89




 1   interest to them. More competing app stores would permit additional platforms to
 2   feature diverse collections of apps. Instead, consumers are left to sift through millions
 3   of apps in one monopolized app store, where Google controls which apps are featured
 4   and which apps are identified or prioritized in user searches.
     III. III. Google Unlawfully Acquired and Maintains a Monopoly in the Android
 5        In-App Payment Processing Market.
 6                148. 112. By selling digital content within a mobile app rather than (or in
 7   addition to) charging a price for the app itself, app developers can make an app widely
 8   accessible to all users, then charge users for additional digital content or features, thus
 9   still generating revenue from their investment in developing new apps and content. This
10   is especially true for mobile game developers. By allowing users to play without up-
11   front costs, developers permit more players to try a game “risk free” and only pay for
12   what they want to access. Fortnite, for example, is free to download and play, but
13   makes additional content available for in-app purchasing on an à la carte basis or via a
14   subscription-based Battle Pass. App developers who sell digital content rely on in-app
15   payment processing toolssolutions to process consumers’ purchases in a seamless and
16   efficient manner.
17                149. 113. When selling digital content, Android app developers are
18   unable to utilize the multitude of electronic payment processing solutions generally
19   available on the market to process other types of transactions. Instead, through
20   contractual restrictions and its monopoly in app distribution, Google coerces developers
21   into using its own in-app payment processing solution by conditioning developers’ use
22   of Google’s dominant Google Play Store on the use of Google’s payment processor,
23   Google Play Billing, for digital content, thereby acquiring and maintaining monopoly
24   power in the Android In-App Payment Processing Market. Google thus ties its Google
25   Play Store to its own proprietary payment processing toolsolution, Google Play Billing,
26   substantially foreclosing competition.
27
28

     First Amended Complaint for Injunctive Relief   59
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 65 of 89




 1         A.     The Android In-App Payment Processing Market
 2                   i.   Product Market Definition
 3                150. 114. There is a relevant antitrust market for thepayment processing
 4   of paymentssolutions for the purchase of digital content, including virtual gaming
 5   products, that is consumed within Android apps (the “Android In-App Payment
 6   Processing Market”). The Android In-App Payment Processing Market is comprised
 7   ofincludes the payment processing solutions that Android developers could turn to and
 8   integrate into their Android apps to process the purchase of such in-app digital content.
 9                151. 115. Absent Google’s unlawful conduct, app developers could
10   integrate a compatible payment processor into their apps to facilitate the purchase of in-
11   app digital content. Developers also would have the capability to develop their own in-
12   app payment processing functionality. And developers could offer users a choice
13   among multiple payment processors for each purchase, just like a website or brick-and-
14   mortar store can offer a customer the option of using Visa, MasterCard, Amex, Google
15   Pay, and more.
16                152. 116. Google offers separate payment solutions for the purchase of
17   digital content than it doesand for other types of purchases, even within mobile apps.
18   Google Play Billing can be used for the purchase of digital content and virtual gaming
19   products, while Google offers a separate tool, Google Pay, to facilitate the purchase of
20   physical products and services within apps.
21                153. 117. It is particularly important that app developers who sell in-app
22   digital content be able to offer in-app transactions that are seamless, engrossing, quick,
23   and fun. For example, a gamer who encounters a desirable “skin” within Fortnite, such
24   as a Marvel superhero, may purchase it nearly instantly for a small price without leaving
25   the app. Although Fortnite does not offer content that extends gameplay or gives
26   players competitive advantages, other game developers offer such products—for
27   example, “boosts” and “extra lives”—”—that extend and enhance gameplay. It is
28   critical that such purchases can be made during gameplay itself, rather than in another

     First Amended Complaint for Injunctive Relief   60
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 66 of 89




 1   manner. If a player were required to purchase game-extending extra lives outside of the
 2   app, the player may simply stop playing instead.
 3                154. 118. As another example, if a user of a mobile dating app encounters
 4   a particularly desirable potential dating partner, he/she can do more than “swipe right”
 5   or “like” that person, but can also purchase a digital item that increases the likelihood
 6   that the potential partner will notice his/her profile. If the user could not make that
 7   purchase quickly and seamlessly, he/she would likely abandon the purchase and may
 8   even stop “swiping” in the app altogether.
 9                155. 119. It is therefore essential that developers who offer digital content
10   be able to seamlessly integrate a payment processing solution into the app, rather than
11   requiring a consumer to go elsewhere, such as to a separate website, to process a
12   transaction. Indeed, if an app user were directed to process a purchase of digital content
13   outside of a mobile app, the user might abandon the purchase or stop interacting with
14   the mobile app altogether.
15                156. 120. Mobile game developers particularly value the ability to allow
16   users to make purchases that extend or enhance gameplay without disrupting or
17   delaying that gameplay or a gamer’s engagement with the mobile app. For these
18   reasons, and in the alternative, there is a relevant antitrust sub-market for thepayment
19   processing of paymentssolutions for the purchase of virtual gaming products within
20   mobile Android games (the “Android Games Payment Processing Market”).
21                  ii.   Geographic Market Definition
22                157. 121. The geographic scope of the Android In-App Payment
23   Processing Market is worldwide, excluding China. Outside China, in-app payment
24   processing toolssolutions, such as Google Play Billing, are available on a worldwide
25   basis. By contrast, in-app payment processing toolssolutions available in China are not
26   available outside of China, including because Google prevents the use of non-Google
27   payment processing toolssolutions for all apps distributed through the Google Play
28   Store, which as noted above dominates distribution of apps outside of China.


     First Amended Complaint for Injunctive Relief   61
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 67 of 89



            B.     Google’s Monopoly Power in the Android In-App Payment Processing
 1                 Market
 2                 158. 122. Google has monopoly power in the Android In-App Payment
 3   Processing Market and, in the alternative, in the Android Games Payment Processing
 4   Market.
 5                 159. 123. For apps distributed through the Google Play Store, Google
 6   requires that the apps use only its own in-app payment processor, Google Play Billing,
 7   to process in-app purchases of digital content and for all purchases within Android
 8   games. And because 90% or more of Android-compatible mobile app downloads
 9   conducted through an app storesstore have been done through the Google Play Store,
10   Google has a monopoly in these Markets. .
11                 160. 124. For the vast majority of transactions, Google charges a 30%
12   commission for Google Play Billing.12 This rate reflects Google’s market power, which
13   allows it to charge supra-competitive prices for payment processing within the market.
14   Indeed, the cost of alternative electronic payment processing toolssolutions, which
15   Google does not permit to be used for the purchase of in-app digital content or within
16   Android games, can be one tenth of the 30% cost of Google Play Billing.
17
18                Electronic Payment Processing Tool                Base U.S. Rate13
19                Solution
20                PayPal                                            2.9%
21                Stripe                                            2.9%
22                Square                                            2.6%-3.5%
23                Braintree                                         2.9%
24
25
       12
26         Seven months after this lawsuit was filed, Google instituted a new policy reducing the Play
     Store commission to 15% for a developer’s first $1 million in annual revenue. Sameer Samat,
27   Boosting Developer Success on Google Play, Android Developers Blog (Mar. 16, 2021),
     https://android-developers.googleblog.com/2021/03/boosting-dev-success.html.
        13
28         The base U.S. rates in these examples include an additional fixed fee per transaction of
     $0.30 or less in addition to the listed percentage.

     First Amended Complaint for Injunctive Relief     62
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 68 of 89



           C.     Google’s Anti-Competitive Conduct Concerning the Android In-App
 1                Payment Processing Market
 2                161. 125. Through provisions of the DDA that Google imposes on all
 3   developers who seek to access Android users, Google unlawfully ties its Google Play
 4   Store, through which it has a monopoly in the Android App Distribution Market, to its
 5   own in-app payment processing toolsolution, Google Play Billing. Section 3.2 of the
 6   DDA requires that Android app developers enter into a separate agreement with
 7   Google’s payment processor, Defendant Google Payment, in order to receive payment
 8   for apps and in-app digital content.
 9                162. 126. Further, Google’s Developer Program Policies, compliance
10   with which Section 4.1 of the DDA makes obligatory, require in relevant part that:
11                •      Developers offering products within a game downloaded on Google
12   Play or providing access to game content“Play-distributed apps must use [Google Play
13   In-app Billing] as the method of payment if they require or accept payment for access
14   to features or services, including any app functionality, digital content or goods”.
15                •      Developers offering products within anotherany category of app
16   downloaded on Google Play must use Google Play In-app Billing as the method of
17   payment, except for the following cases:
18                o      Payment is solelyprimarily for physical products or services,
19                o      Payment is for digital content that may be consumed outside of the
20   app itself (e.g., songs that can be played on other music players).
21                127.
22                163. Google’s unlawful restraints in the DDA prevent app developers
23   from integrating alternative, even multiple, payment processing solutions into their
24   mobile apps, depriving app developers and consumers alike a choice of competing
25   payment processors. For example, Epic offers its own in-app payment processing
26   toolsolution that it could integrate, alongside Google’s and others, into Epic mobile
27   gamesapps. Epic consumers could then choose to process their payment using
28

     First Amended Complaint for Injunctive Relief   63
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 69 of 89




 1   Google’s toolsolution, Epic’s toolsolution, or another toolsolution altogether. These
 2   restraints result in a substantial foreclosure of competition.
 3                164. 128. In December of 2019, Epic submitted a build of Fortnite to
 4   Google Play that enabled users to make in-app purchases through Epic’s own payment
 5   processor. Upon review of the submission, Google Play rejected the application, citing
 6   its violation of Google’s Payments policy as well as an unrelated issue raised by
 7   Google. In January 2020, Epic again submitted a Fortnite build that resolved the
 8   unrelated issue but againstill enabled users to use Epic’s own payment processor.
 9   Google again rejected Epic’s submission.
10                165. 129. Epic was prevented from offering Fortnite on the Google Play
11   Store, and therefore unable to reach many Android users, until it submitted a new
12   version of Fortnite that only offered Google Play Billing. Google has damaged Epic by
13   foreclosing it from the Android in-app payment processing market.
14                166. 130. Google has no legitimate justifications for its tie. If it were
15   concerned, for example, about the security of its users’ payment information, then it
16   would not permit alternative payment processing for certain transactions made on
17   Android phones for physical products or digital content consumed outside an app. But
18   Google does allow alternative payment processing toolssolutions in that context, with
19   no diminution in security.
           D.    Anti-Competitive Effects in the Android In-App Payment Processing
20               Market
21                167. 131. Google’s conduct harms competition in the Android In-appApp
22   Payment Processing Market (and, in the alternative, in the Android Games Payment
23   Processing Market) and injures app developers, consumers, and competing in-app
24   payment processors. Google’s conduct substantially forecloses competition.
25                168. 132. Google’s conduct harms would-be competitor in-app payment
26   processors, who would otherwise have the ability to innovate and offer consumers
27   alternative payment processing toolssolutions that offer better functionality, lower
28   prices, and better security. For example, in the absence of Google’s Developer Program

     First Amended Complaint for Injunctive Relief   64
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 70 of 89




 1   Policies, Epic could offer consumers a choice of in-app payment processor for each
 2   purchase made by the consumer, including a choice of Epic’s own payment processor at
 3   a lower cost and with better customer service.
 4                169. 133. Google also harms app developers and consumers by inserting
 5   itself as a mandatory middleman in every in-app transaction. When Google acts as
 6   payment processor, Epic is unable to provide users comprehensive customer service
 7   relating to in-app payments without Google’s involvement. Google has little incentive
 8   to compete through improved customer service because Google faces no competition
 9   and consumers often blame Epic for payment-related problems. In addition, Google is
10   able to obtain information concerning Epic’s transactions with its own customers, which
11   itGoogle could use to give its ads and Search businesses an anti-competitive edge, even
12   when Epic and its own customers would prefer not to share their information with
13   Google. In these ways and in others, Google directly harms app developers’
14   relationships with the users of their apps.
15                170. 134. Finally, Google raises app developers’ costs and consumer
16   prices through its supra-competitive 30% tax on in-app purchases, a price it could not
17   maintain if it had not foreclosed competition for such transactions. The resulting
18   increase in prices for in-app content likely deters some consumers from making
19   purchases and deprives app developers of resources they could use to develop new apps
20   and content. The supra-competitive tax rate also reduces developers’ incentive to invest
21   in and create additional apps and related in-app content.
                                   COUNT 1: Sherman Act § 2
22                          (Unlawful Monopoly Maintenance in the
23                             Android App Distribution Market)
                         (against all Defendants except Google Payment)
24
                  171. 135. Epic restates, re-alleges, and incorporates by reference each of
25
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
26
                  172. 136. Google’s conduct violates Section 2 of the Sherman Act, which
27
     prohibits the “monopoliz[ation of] any part of the trade or commerce among the several
28
     States, or with foreign nations”. 15 U.S.C. § 2.

     First Amended Complaint for Injunctive Relief   65
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 71 of 89




 1                 173. 137. The Android App Distribution Market is a valid antitrust
 2   market.
 3                 174. 138. Google holds monopoly power in the Android App Distribution
 4   Market.
 5                 175. 139. Google has unlawfully maintained monopoly power in the
 6   Android App Distribution Market through the anti-competitive acts described herein,
 7   including conditioning the licensing of the Google Play Store, as well as other essential
 8   Google services and the Android trademark, on OEMs’ agreement to provide the
 9   Google Play Store with preferential treatment,. Google has done this by incentivizing
10   OEMs to enter agreements that prevent alternative app stores from being installed
11   on the default Home Screen of Android devices and coercing OEMS into making
12   the Google Play Store exclusive on their devices, by restricting OEMs from
13   offering frictionless downloading of apps outside of Google Play through
14   compatibility standards in the AFA and ACC, by imposing technical restrictions and
15   obstacles on both OEMs and developers, which prevent the distribution of Android apps
16   through means other than the Google Play Store, and by conditioning app developers’
17   ability to effectively advertise their apps to Android users on being listed in the Google
18   Play Store.
19                 176. 140. Google’s conduct affects a substantial volume of interstate as
20   well as foreign commerce.
21                 177. 141. Google’s conduct has substantial anti-competitive effects,
22   including increased prices and costs, reduced innovation and quality of service, and
23   lowered output.
24                 178. 142. As a potential competing app distributor and as an app
25   developer, Epic has been harmed by Defendants’ anti-competitive conduct in a manner
26   that the antitrust laws were intended to prevent. Epic has suffered and continues to
27   suffer damages and irreparable injury, and such damages and injury will not abate until
28   an injunction ending Google’s anti-competitive conduct issues.

     First Amended Complaint for Injunctive Relief   66
             Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 72 of 89



                                   COUNT 2: Sherman Act § 1
 1                         (Unreasonable restraints of trade concerning
 2                          Android App Distribution Market: OEMs)
                         (against all Defendants except Google Payment)
 3
                  179. 143. Epic restates, re-alleges and incorporates by reference each of
 4
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
 5
                  180. 144. Defendants’ conduct violates Section 1 of the Sherman Act,
 6
     which prohibits “[e]very contract, combination in the form of trust or otherwise, or
 7
     conspiracy, in restraint of trade or commerce among the several States, or with foreign
 8
     nations”.
 9
     15 U.S.C. § 1.
10
                  181. 145. Google has entered into agreements with OEMs that
11
     unreasonably restrict competition in the Android App Distribution Market. These
12
     include MADAs with OEMs that condition their access to the Google Play Store and
13
     other “must have” Google services on the OEM offering the Google Play Store as the
14
     primary and often the only viable app store on Android mobile devices.
15
                  182. These agreements also include exclusivity agreements that
16
     prevent OEMs from pre-installing alternative app stores on a substantial portion
17
     of new Android devices, including devices that are sold in markets with the largest
18
     monetization opportunities. Google also has entered agreements that prevent
19
     alternative app stores from being installed on the default Home Screen of Android
20
     devices.
21
                  183. Through the AFA and ACC compatibility standards, Google
22
     restricts OEMs from offering frictionless downloading of apps outside of Google
23
     Play.
24
                  184. 146. These agreements serve no legitimate or pro-competitive
25
     purpose that could justify their anti-competitive effects, and thus unreasonably restrain
26
     and substantially foreclose competition in the Android App Distribution Market.
27
                  185. 147. Google’s conduct affects a substantial volume of interstate as
28
     well as foreign commerce.

     First Amended Complaint for Injunctive Relief   67
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 73 of 89




 1                186. 148. Google’s conduct has substantial anti-competitive effects,
 2   including increased prices and costs, reduced innovation and quality of service, and
 3   lowered output.
 4                187. 149. As a potential competing app distributor and as an app
 5   developer that consumes app distribution services, Epic has been harmed by
 6   Defendants’ anti-competitive conduct in a manner that the antitrust laws were intended
 7   to prevent. Epic has been foreclosed from the market and has suffered and continues
 8   to suffer damages and irreparable injury, and such damages and injury will not abate
 9   until an injunction ending Google’s anti-competitive conduct issues.
                                   COUNT 3: Sherman Act § 1
10                        (Unreasonable restraints of trade concerning
11      Android App Distribution Market: DDADeveloper Distribution Agreement)
                         (against all Defendants except Google Payment)
12
                  188. 150. Epic restates, re-alleges, and incorporates by reference each of
13
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
14
                  189. 151. Defendants’ conduct violates Section 1 of the Sherman Act,
15
     which prohibits “[e]very contract, combination in the form of trust or otherwise, or
16
     conspiracy, in restraint of trade or commerce among the several States, or with foreign
17
     nations”.
18
     15 U.S.C. § 1.
19
                  190. 152. Google forces app developers to enter its standardized DDA,
20
     including Developer Program Policies integrated into that Agreement, as a condition of
21
     being distributed through Google’s app store, the Google Play Store. The relevant
22
     provisions of these agreements unreasonably restrain and substantially foreclose
23
     competition in the Android App Distribution Market.
24
                  191. 153. Section 4.5 of the DDA provides that developers “may not use
25
     Google Play to distribute or make available any Product that has a purpose that
26
     facilitates the distribution of software applications and games for use on Android
27
     devices outside of Google Play”. Section 4.1 of the DDA requires that all developers
28
     “adhere” to Google’s Developer Program Policies. Under the guise of its so-called

     First Amended Complaint for Injunctive Relief   68
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 74 of 89




 1   “Malicious Behavior” Policy, Google prohibits developers from distributing apps that
 2   “download executable code [i.e., code that would execute an app] from a source other
 3   than Google Play”. The DDA further reserves to Google the right to remove and
 4   disable any Android app that it determines violates either the DDA or its Developer
 5   Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
 6   provisions prevent app developers from offering competing app stores through the
 7   Google Play Store, even though there is no legitimate technological or other impediment
 8   to distributing a competing app store through the Google Play Store.
 9                192. 154. These agreements serve no legitimate or pro-competitive
10   purpose that could justify their anti-competitive effects, and thus unreasonably restrain
11   and substantially foreclose competition in the Android App Distribution Market.
12                193. 155. Google’s conduct affects a substantial volume of interstate as
13   well as foreign commerce.
14                194. 156. Google’s conduct has substantial anti-competitive effects,
15   including increased prices and costs, reduced innovation and quality of service, and
16   lowered output.
17                195. 157. As a potential competing app distributor and as an app
18   developer that consumes app distribution services, Epic has been harmed by
19   Defendants’ anti-competitive conduct in a manner that the antitrust laws were intended
20   to prevent. Epic has been substantially foreclosed from the market and has suffered
21   and continues to suffer damages and irreparable injury, and such damages and injury
22   will not abate until an injunction ending Google’s anti-competitive conduct issues.
                                   COUNT 4: Sherman Act § 2
23               (Unlawful Monopolization and Monopoly Maintenance in the
24                        Android In-App Payment Processing Market)
                                      (against all Defendants)
25
                  196. 158. Epic restates, re-alleges, and incorporates by reference each of
26
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
27
28

     First Amended Complaint for Injunctive Relief   69
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 75 of 89




 1                197. 159. Google’s conduct violates Section 2 of the Sherman Act, which
 2   prohibits the “monopoliz[ation of] any part of the trade or commerce among the several
 3   States, or with foreign nations”. 15 U.S.C. § 2.
 4                198. 160. The Android In-App Payment Processing Market is a valid
 5   antitrust market. In the alternative, the Android Games Payment Processing Market is a
 6   valid antitrust market.
 7                199. 161. Google holds monopoly power in the Android In-App Payment
 8   Processing Market and, in the alternative, in the Android Games Payment Processing
 9   Market.
10                200. 162. Google has unlawfully acquired monopoly power in these
11   Markets, including through the anti-competitive acts described herein. And however
12   Google initially acquired its monopoly, it has unlawfully maintained its monopoly,
13   including through the anti-competitive acts described herein.
14                201. 163. Google’s conduct affects a substantial volume of interstate as
15   well as foreign commerce.
16                202. 164. Google’s conduct has substantial anti-competitive effects,
17   including increased prices and costs, reduced innovation and quality of service, and
18   lowered output.
19                203. 165. As an app developer and as the developer of a competing in-app
20   payment processing toolsolution, Epic has been harmed by Defendants’ anti-
21   competitive conduct in a manner that the antitrust laws were intended to prevent. Epic
22   has suffered and continues to suffer damages and irreparable injury, and such damages
23   and injury will not abate until an injunction ending Google’s anti-competitive conduct
24   issues.
                            COUNT 5: Sherman Act § 1
25                   (Unreasonable restraints of trade concerning
26   Android In-App Payment Processing Market: Developer Distribution Agreement)
                              (against all Defendants)
27
                  204. 166. Epic restates, re-alleges, and incorporates by reference each of
28
     the allegations set forth in the rest of this Complaint as if fully set forth herein.

     First Amended Complaint for Injunctive Relief   70
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 76 of 89




 1                205. 167. Defendants’ conduct violates Section 1 of the Sherman Act,
 2   which prohibits “[e]very contract, combination in the form of trust or otherwise, or
 3   conspiracy, in restraint of trade or commerce among the several States, or with foreign
 4   nations”.
 5   15 U.S.C. § 1.
 6                206. 168. Google, except Google Payment, forces app developers to enter
 7   its standardized DDA, including Developer Program Policies integrated into that
 8   Agreement, as a condition of having their apps distributed through Google’s
 9   monopolized app store, Google Play Store. The relevant provisions of these agreements
10   unreasonably restrain and substantially foreclose competition in the Android In-App
11   Payment Processing Market.
12                207. 169. Section 3.2 of the DDA requires that Android app developers
13   enter into a separate agreement with Google’s payment processor, Defendant Google
14   Payment, in order to receive payment for apps and content distributed through the
15   Google Play Store. This includes payments related to in-app purchases of digital
16   content. Further, Google’s Developer Program Policies, compliance with which Section
17   4.1 of the DDA makes obligatory, require that apps distributed through the Google Play
18   Store “must use [Google Play In-app Billing, [offered by Google Payment] as the
19   method of payment” for such in-app purchases. While Google’s Policies exclude
20   certain types of transactions from this requirement, such as the purchase of
21   “solelyprimarily . . . physical products” goods and services or of “digital content that
22   may be consumed outside of the app itself”, Google expressly applies its anti-
23   competitive mandate to everyall “game downloaded on Google Play” and to all
24   purchased “gamePlay-distributed apps . . . if they require or accept payment for
25   access to features or services, including any app functionality, digital content or
26   goods”, such as purchases made withinwhich includes Fortnite.
27                208. 170. The challenged provisions serve no sufficient legitimate or pro-
28   competitive purpose and unreasonably restrain and substantially foreclose competition

     First Amended Complaint for Injunctive Relief   71
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 77 of 89




 1   in the Android In-App Payment Processing Market and, in the alternative, the Android
 2   Games Payment Processing Market.
 3                209. 171. Defendants’ conduct affects a substantial volume of interstate as
 4   well as foreign commerce.
 5                210. 172. Defendants’ conduct has substantial anti-competitive effects,
 6   including increased prices and costs, reduced innovation and quality of service, and
 7   lowered output.
 8                211. 173. As an app developer and as the developer of a competing in-app
 9   payment processing toolsolution, Epic has been harmed by Defendants’ anti-
10   competitive conduct in a manner that the antitrust laws were intended to prevent. Epic
11   has been substantially foreclosed from the market and has suffered and continues to
12   suffer damages and irreparable injury, and such damages and injury will not abate until
13   an injunction ending Google’s anti-competitive conduct issues.
                                COUNT 6: Sherman Act § 1
14                     (Tying Google Play Store to Google Play Billing)
15                                  (against all Defendants)
16                212. 174. Epic restates, re-alleges and incorporates by reference each of
17   the allegations set forth in the rest of this Complaint as if fully set forth herein.
18                213. 175. Defendants’ conduct violates Section 1 of the Sherman Act,
19   which prohibits “[e]very contract, combination in the form of trust or otherwise, or
20   conspiracy, in restraint of trade or commerce among the several States, or with foreign
21   nations.”
22   15 U.S.C. § 1.
23                214. 176. Google has unlawfully tied the Google Play Store to its in-app
24   payment processor, Google Play Billing, to the Google Play Store through its DDAs
25   with app developers and its Developer Program Policies.
26                215. 177. Google has sufficient economic power in the tying market, the
27   Android App Distribution Market. With Google Play Store installed on nearly all
28   Android OS devices and over 90% of downloads on Android OS devices being


     First Amended Complaint for Injunctive Relief   72
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 78 of 89




 1   performed by the Google Play Store, Google has overwhelming market power.
 2   Google’s market power is further evidenced by its ability to extract supra-competitive
 3   taxes on the sale of apps through the Google Play Store.
 4                216. 178. The availability of the Google Play Store for app distribution is
 5   conditioned on the app developer accepting a second product, Google’s in-app payment
 6   processing servicessolution. Google’s foreclosure of alternative app distribution
 7   channels forces developers like Epic to use Google’s in-app payment processing
 8   servicessolution, which Google has expressly made a condition of reaching Android
 9   users through its dominant Google Play Store.
10                217. 179. The tying product, Android app distribution, is distinct from the
11   tied product, Android in-app payment processing, because app developers such as Epic
12   have alternative in-app payment processing options and would prefer to choose among
13   them independently of how an Android app is distributed. Google’s unlawful tying
14   arrangement thus ties two separate products that are in separate markets.
15                218. 180. Google’s conduct substantially forecloses competition in the
16   Android In-App Payment Processing Market, and, in the alternative, in the Android
17   Games Payment Processing Market, affecting a substantial volume of commerce in
18   these Markets.
19                219. 181. Google has thus engaged in a per se illegal tying arrangement
20   and the Court does not need to engage in a detailed assessment of the anti-competitive
21   effects of Google’s conduct or its purported justifications.
22                220. 182. In the alternative only, even if Google’s conduct does not
23   constitute a per se illegal tie, a detailed analysis of Google’s tying arrangement would
24   demonstrate that this arrangement violates the rule of reason and is illegal.
25                221. 183. As an app developer which consumesuses in-app payment
26   processing servicessolutions and as the developer of a competing in-app payment
27   processing toolsolution, Epic has been harmed by Defendants’ anti-competitive conduct
28   in a manner that the antitrust laws were intended to prevent. Epic has suffered and

     First Amended Complaint for Injunctive Relief   73
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 79 of 89




 1   continues to suffer damages and irreparable injury, and such damages and injury will
 2   not abate until an injunction ending Google’s anti-competitive conduct issues.
                              COUNT 7: California Cartwright Act
 3     (Unreasonable restraints of trade in Android App Distribution Market: OEMs)
 4                       (against all Defendants except Google Payment)
 5                222. 184. Epic restates, re-alleges and incorporates by reference each of
 6   the allegations set forth in the rest of this Complaint as if fully set forth herein.
 7                223. 185. Google’s acts and practices detailed above violate the
 8   Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
 9   combination of resources by two or more persons to restrain trade or commerce or to
10   prevent market competition. See §§ 16720, 16726.
11                224. 186. Under the Cartwright Act, a “combination” is formed when the
12   anti-competitive conduct of a single firm coerces other market participants to
13   involuntarily adhere to the anti-competitive scheme.
14                225. 187. The Android App Distribution Market is a valid antitrust
15   market.
16                226. 188. Google has executed agreements with OEMs that unreasonably
17   restrict competition in the Android App Distribution Market. Namely, Google has
18   entered into MADAs with OEMs that require OEMs to offer the Google Play Store as
19   the primary—and practically the only—app store on Android mobile devices. These
20   agreements further prevent OEMs from offering alternative app stores on Android
21   mobile devices in any prominent visual positioning.
22                227. These agreements also include exclusivity agreements that
23   prevent OEMs from pre-installing alternative app stores on a substantial portion
24   of new Android devices, including devices that are sold in markets with the largest
25   monetization opportunities. Google has also entered agreements that prevent
26   alternative app stores from being installed on the default Home Screen of Android
27   devices.
28

     First Amended Complaint for Injunctive Relief   74
             Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 80 of 89




 1                228. Through the AFA and ACC compatibility standards, Google
 2   restricts OEMs from offering frictionless downloading of apps outside of Google
 3   Play.
 4                229. 189. Google’s conduct and practices have substantial anti-
 5   competitive effects, including increased prices and costs, reduced innovation, poorer
 6   quality of customer service and lowered output.
 7                230. 190. Google’s conduct harms Epic which, as a direct result of
 8   Google’s anti-competitive conduct, has been unreasonably restricted in its ability to
 9   distribute its Android applications, including Fortnite, and to market a competing app
10   store to the Google Play Store.
11                231. 191. It is appropriate to bring this action under the Cartwright Act
12   because many of the illegal agreements were made in California and purport to be
13   governed by California law, many affected consumers reside in California, Google has
14   its principal place of business in California and overt acts in furtherance of Google’s
15   anti-competitive scheme took place in California.
16                232. 192. Epic has suffered and continues to suffer damages and
17   irreparable injury, and such damages and injury will not abate until an injunction ending
18   Google’s anti-competitive conduct issues.
                            COUNT 8: California Cartwright Act
19   (Unreasonable restraints of trade in Android App Distribution Market: Developer
20                                 Distribution Agreement)
                      (against all Defendants except Google Payment)
21
                  233. 193. Epic restates, re-alleges and incorporates by reference each of
22
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
23
                  234. 194. Google’s acts and practices detailed above violate the
24
     Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
25
     combination of resources by two or more persons to restrain trade or commerce or to
26
     prevent market competition. See §§ 16720, 16726.
27
28

     First Amended Complaint for Injunctive Relief   75
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 81 of 89




 1                235. 195. Under the Cartwright Act, a “combination” is formed when the
 2   anti-competitive conduct of a single firm coerces other market participants to
 3   involuntarily adhere to the anti-competitive scheme.
 4                236. 196. The Android App Distribution Market is a valid antitrust
 5   market.
 6                237. 197. Google conditions distribution through the Google Play Store
 7   on entering into the standardized DDA described above, including the Developer
 8   Program Policies integrated therein. Through certain provisions in these agreements,
 9   Google forces app developers to submit to conditions that unreasonably restrain
10   competition in the Android App Distribution Market.
11                238. 198. Section 4.5 of the DDA provides that developers “may not use
12   Google Play to distribute or make available any Product that has a purpose that
13   facilitates the distribution of software applications and games for use on Android
14   devices outside of Google Play.” Section 4.1 of the DDA requires that all developers
15   “adhere” to Google’s Developer Program Policies. Under the guise of its so-called
16   “Malicious Behavior” Policy, Google prohibits developers from distributing apps that
17   “download executable code [i.e., code that would execute an app] from a source other
18   than Google Play.” The DDA further reserves to Google the right to remove and
19   disable any Android app that it determines violates either the DDA or its Developer
20   Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
21   provisions prevent app developers from offering competing app stores through the
22   Google Play Store, even though there is no legitimate technological or other impediment
23   to distributing a competing app store through the Google Play Store.
24                239. 199. These provisions have no legitimate or pro-competitive purpose
25   or effect, and unreasonably restrain competition in the Android App Distribution
26   Market.
27
28

     First Amended Complaint for Injunctive Relief   76
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 82 of 89




 1                240. 200. Google’s conduct and practices have substantial anti-
 2   competitive effects, including increased prices and costs, reduced innovation, poorer
 3   quality of customer service, and lowered output.
 4                241. 201. Google’s conduct harms Epic which, as a direct result of
 5   Google’s anti-competitive conduct, has been unreasonably restricted in its ability to
 6   distribute its Android applications, including Fortnite, and to market a competing app
 7   store to the Google Play Store.
 8                242. 202. It is appropriate to bring this action under the Cartwright Act
 9   because many of the illegal agreements were made in California and purport to be
10   governed by California law, many affected consumers reside in California, Google has
11   its principal place of business in California, and overt acts in furtherance of Google’s
12   anti-competitive scheme took place in California.
13                243. 203. Epic has suffered and continues to suffer damages and
14   irreparable injury, and such damages and injury will not abate until an injunction ending
15   Google’s anti-competitive conduct issues.
                            COUNT 9: California Cartwright Act
16   (Unreasonable restraints of trade in Android In-App Payment Processing Market:
17                           Developer Distribution Agreement)
                                   (against all Defendants)
18
                  244. 204. Epic restates, re-alleges and incorporates by reference each of
19
     the allegations set forth in the rest of this Complaint as if fully set forth herein.
20
                  245. 205. Google’s actsactps and practices detailed above violate the
21
     Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
22
     combination of resources by two or more persons to restrain trade or commerce or to
23
     prevent market competition. See §§ 16720, 16726.
24
                  246. 206. Under the Cartwright Act, a “combination” is formed when the
25
     anti-competitive conduct of a single firm coerces other market participants to
26
     involuntarily adhere to the anti-competitive scheme.
27
28

     First Amended Complaint for Injunctive Relief   77
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 83 of 89




 1                247. 207. The Android App Distribution Market and Android In-App
 2   Payment Processing Market, and, in the alternative, the Android Games Payment
 3   Processing Market, are valid antitrust markets.
 4                248. 208. Google has monopoly power in the Android In-App Payment
 5   Processing Market and, in the alternative, in the Android Games Payment Processing
 6   Market.
 7                249. 209. Google conditions distribution through the Google Play Store
 8   on entering into the standardized DDA described above, including the Developer
 9   Program Policies integrated therein. Through certain provisions in these agreements,
10   Google forces app developers to submit to conditions that unreasonably restrain
11   competition in the Android In-App Payment Processing Market.
12                250. 210. Section 3.2 of the DDA requires that Android app developers
13   enter into a separate agreement with Google’s payment processor, Defendant Google
14   Payment, in order to receive payment for apps and content distributed through the
15   Google Play Store. This includes payments related to in-app purchases. Further,
16   Google’s Developer Program Policies, compliance with which Section 4.1 of the DDA
17   makes obligatory, require that apps distributed through the Google Play Store “must use
18   Google Play In-app Billing [offered by Google Payment] as the method of payment” for
19   in-app purchases. While Google’s Policies exclude certain types of transactions from
20   this requirement, such as the purchase of “solelyprimarily . . . physical products” goods
21   and services or of “digital content that may be consumed outside of the app itself”,
22   Google expressly and discriminatorily applies its anti-competitive mandate to everyall
23   “game downloaded on Google Play” and to all purchased “gamePlay-distributed apps
24   . . . if they require or accept payment for access to features or services, including
25   any app functionality, digital content or goods”, such as purchases made withinwhich
26   includes Fortnite.
27                251. 211. These provisions have no legitimate or pro-competitive purpose
28   or effect, and unreasonably restrain competition in the Android In-App Payment

     First Amended Complaint for Injunctive Relief   78
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 84 of 89




 1   Processing Market, and, in the alternative, in the Android Games Payment Processing
 2   Market.
 3                252. 212. Google’s conduct and practices have substantial anti-
 4   competitive effects, including increased prices and costs, reduced innovation, poorer
 5   quality of customer service and lowered output.
 6                253. 213. Google’s conduct harms Epic which, as a direct result of
 7   Google’s anti-competitive conduct, has been unreasonably restricted in its ability to
 8   distribute and use its own in-app payment processor.
 9                254. 214. It is appropriate to bring this action under the Cartwright Act
10   because many of the illegal agreements were made in California and purport to be
11   governed by California law, many affected consumers reside in California, Google has
12   its principal place of business in California and overt acts in furtherance of Google’s
13   anti-competitive scheme took place in California.
14                255. 215. Epic has suffered and continues to suffer damages and
15   irreparable injury, and such damages and injury will not abate until an injunction ending
16   Google’s anti-competitive conduct issues.
                           COUNT 10: California Cartwright Act
17                    (Tying Google Play Store to Google Play Billing)
18                                 (against all Defendants)
19                256. 216. Epic restates, re-alleges and incorporates by reference each of
20   the allegations set forth in the rest of this Complaint as if fully set forth herein.
21                257. 217. Google’s acts and practices detailed above violate the
22   Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq., which prohibits, inter alia, the
23   combination of resources by two or more persons to restrain trade or commerce, or to
24   prevent market competition. See §§ 16720, 16726.
25                258. 218. Under the Cartwright Act, a “combination” is formed when the
26   anti-competitive conduct of a single firm coerces other market participants to
27   involuntarily adhere to the anti-competitive scheme.
28

     First Amended Complaint for Injunctive Relief   79
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 85 of 89




 1                259. 219. The Cartwright Act also makes it “unlawful for any person to
 2   lease or make a sale or contract for the sale of goods, merchandise, machinery, supplies,
 3   commodities for use within the State, or to fix a price charged therefor, or discount
 4   from, or rebate upon, such price, on the condition, agreement or understanding that the
 5   lessee or purchaser thereof shall not use or deal in the goods, merchandise, machinery,
 6   supplies, commodities, or services of a competitor or competitors of the lessor or seller,
 7   where the effect of such lease, sale, or contract for sale or such condition, agreement or
 8   understanding may be to substantially lessen competition or tend to create a monopoly
 9   in any line of trade or commerce in any section of the State.” § 16727.
10                260. 220. As detailed above, Google has unlawfully tied its in-app
11   payment processor, Google Play Billing, to the Google Play Store through its DDAs
12   with app developers and its Developer Program Policies.
13                261. 221. Google has sufficient economic power in the tying market, the
14   Android App Distribution Market, to affect competition in the tied market, the Android
15   In-App Payment Distribution Market. With Google Play Store installed on nearly all
16   Android OS devices and over 90% of downloads on Android OS devices being
17   performed by the Google Play Store, Google has overwhelming market power.
18   Google’s market power is further evidenced by its ability to extract supra-competitive
19   taxes on the sale of apps through the Google Play Store.
20                262. 222. The availability of the Google Play Store for app distribution is
21   conditioned on the app developer accepting a second product, Google’s in-app payment
22   processing servicessolution. Google’s substantial foreclosure of alternative app
23   distribution channels forces developers like Epic to use Google’s in-app payment
24   processing servicessolution, which Google has expressly made a condition of reaching
25   Android users through its dominant Google Play Store.
26                263. 223. The tying product, Android app distribution, is separate and
27   distinct from the tied product, Android in-app payment processing, because app
28   developers such as Epic have alternative in-app payment processing options and would

     First Amended Complaint for Injunctive Relief   80
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 86 of 89




 1   prefer to choose among them independently of how an Android app is distributed.
 2   Google’s unlawful tying arrangement thus ties two separate products that are in separate
 3   markets.
 4                264. 224. Google’s conduct substantially forecloses competition in the
 5   Android In-App Payment Processing Market and, in the alternative, in the Android
 6   Games Payment Processing Market, affecting a substantial volume of commerce in
 7   these Markets.
 8                265. 225. Google has thus engaged in a per se illegal tying arrangement
 9   and the Court does not need to engage in a detailed assessment of the anti-competitive
10   effects of Google’s conduct or its purported justifications.
11                266. 226. Even if Google’s conduct does not form a per se illegal tie, an
12   assessment of the tying arrangement would demonstrate that it is unreasonable under the
13   Cartwright Act, and therefore, illegal.
14                267. 227. Google’s acts and practices detailed above unreasonably
15   restrain competition in the Android In-App Payment Processing Market and, in the
16   alternative, in the Android Games Payment Processing Market.
17                268. 228. Google’s conduct harms Epic which, as a direct result of
18   Google’s anti-competitive conduct, is paying a supra-competitive commission rate on
19   in-app purchases processed through Google’s payment processor and has forgone
20   commission revenue it would be able to generate if its own in-app payment processor
21   were not unreasonably restricted from the market.
22                269. 229. As an app developer which consumesuses in-app payment
23   processing servicessolutions and as the developer of a competing in-app payment
24   processing tool, Epic has been harmed by Defendants’ anti-competitive conduct in a
25   manner that the antitrust laws were intended to prevent.
26                270. 230. It is appropriate to bring this action under the Cartwright Act
27   because many of the illegal agreements were made in California and purport to be
28   governed by California law, many affected consumers reside in California, Google has

     First Amended Complaint for Injunctive Relief   81
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 87 of 89




 1   its principal place of business in California, and overt acts in furtherance of Google’s
 2   anti-competitive scheme took place in California.
 3                271. 231. Epic has suffered and continues to suffer damages and
 4   irreparable injury, and such damages and injury will not abate until an injunction ending
 5   Google’s anti-competitive conduct issues.
                      COUNT 11: California Unfair Competition Law
 6
                                   (against all Defendants)
 7                272. 232. Epic restates, re-alleges and incorporates by reference each of
 8   the allegations set forth in the rest of this Complaint as if fully set forth herein.
 9                273. 233. Google’s conduct, as described above, violates California’s
10   Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq., which prohibits any
11   unlawful, unfair or fraudulent business act or practice.
12                274. 234. Epic has standing to bring this claim because it has suffered
13   injury in fact and lost money as a result of Google’s unfair competition. Specifically, it
14   develops and distributes apps for the Android mobile platform, and has developed and
15   distributes a processor for in-app purchases, and Google’s conduct has unreasonably
16   restricted Epic’s ability to fairly compete in the relevant markets with these products.
17                275. 235. Google’s conduct violates the Sherman Act and the Cartwright
18   Act, and thus constitutes unlawful conduct under § 17200.
19                276. 236. Google’s conduct is also “unfair” within the meaning of the
20   Unfair Competition Law.
21                277. 237. Google’s conduct harms Epic which, as a direct result of
22   Google’s anti-competitive conduct, is unreasonably prevented from freely distributing
23   mobile apps or its in-app payment processing tool, and forfeits a higher commission rate
24   on the in-app purchases than it would pay absent Google’s conduct.
25                278. 238. Epic seeks injunctive relief under the Unfair Competition Law.
26
27
28

     First Amended Complaint for Injunctive Relief   82
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 88 of 89




 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in
 3   favor of Epic and against Defendants:
 4         A.     Issuing an injunction prohibiting Google’s anti-competitive and unfair
 5                conduct and mandating that Google take all necessary steps to cease such
 6                conduct and to restore competition;
 7         B.     Awarding a declaration that the contractual restraints complained of herein
 8                are unlawful and unenforceable;
 9         C.     Awarding any other equitable relief necessary to prevent and remedy
10                Google’s anti-competitive conduct; and
11         D.     Granting such other and further relief as the Court deems just and proper.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     First Amended Complaint for Injunctive Relief   83
            Case 3:20-cv-05671-JD Document 165-2 Filed 08/19/21 Page 89 of 89




 1    Dated: AugustJuly 13, 202021,
      2021
 2                                            Respectfully submitted,
 3
 4                                            By:    /s/ Paul J. Riehle
 5
                                              FAEGRE DRINKER BIDDLE &
 6                                            REATH LLP
 7                                            Paul J. Riehle (SBN 115199)
                                              paul.riehle@faegredrinker.com
 8
                                              Four Embarcadero Center
 9                                            San Francisco, California 94111
                                              Telephone: (415) 591-7500
10                                            Facsimile: (415) 591-7510
11                                            CRAVATH, SWAINE & MOORE LLP
12                                            Christine A. Varney (pro hac vice pending)
                                              cvarney@cravath.com
13                                            Katherine B. Forrest (pro hac vice pending)
                                              kforrest@cravath.com
14                                            Gary A. Bornstein (pro hac vice pending)
                                              gbornstein@cravath.com
15                                            Timothy G. Cameron (pro hac vice)
                                              tcameron@cravath.com
16                                            Yonatan Even (pro hac vice pending)
                                              yeven@cravath.com
17                                            Lauren A. Moskowitz (pro hac vice)
                                              lmoskowitz@cravath.com
18                                            Justin C. Clarke (pro hac vice)
                                              jcclarke@cravath.com
19                                            M. Brent Byars (pro hac vice pending)
                                              mbyars@cravath.com
20
                                              825 Eighth Avenue
21                                            New York, New York 10019
                                              Telephone: (212) 474-1000
22                                            Facsimile: (212) 474-3700
23
24
25
26
27
28

     First Amended Complaint for Injunctive Relief   84
